Exhibit 10.1
EXECUTION VERSION


    
ASSET PURCHASE AGREEMENT
By and Among
TELEFONIX, INCORPORATED,
PRODUCT DEVELOPMENT TECHNOLOGIES, LLC,
PAUL BURKE, solely for purposes of Section 5.14,
and
TALON ACQUISITION CORP.
Dated as of October 26, 2017
    



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered as of
October 26, 2017, by and among TALON ACQUISITION CORP., an Illinois corporation
(the “Purchaser”), TELEFONIX, INCORPORATED, an Illinois corporation
(“Telefonix”), PRODUCT DEVELOPMENT TECHNOLOGIES, LLC, an Illinois limited
liability company (“PDT” and together with Telefonix, the “Sellers” and each
individually, a “Seller”), and Paul Burke, solely for purposes of Section 5.14
(“Burke”). The Purchaser and the Sellers are referred to herein collectively as
the “Parties” and individually as a “Party.”
RECITALS:
A.    Telefonix is engaged in the business of design and manufacturing of cabin
equipment and related product solutions for the aerospace industry (the
“Telefonix Business”).
B.    PDT, directly, and through its subsidiaries Product Development
Technologies (UK) Limited (“PDT UK”) and PJSC PDT Ukraine (“PDT Ukraine”), is
engaged in the business of engineering services to support the Telefonix
Business and design consultancy services to various consumer and commercial
industries (the “PDT Covered Business”) and together with the Telefonix
Business, the “Business”).
C.    It is the intention of the Parties hereto that, upon consummation of the
transactions contemplated by this Agreement, substantially all of the assets and
liabilities of the Business will be owned or leased by the Purchaser.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties and covenants contained herein, the Parties agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Defined Terms. When used in this Agreement, the following terms
will have the respective meanings specified below.
“Accounts Payable” means all bona fide accounts payable of the Sellers with
respect to the Business as of the Closing Date, excluding (i) any accounts
payable of the Sellers that are past due as of the Closing Date, and that are
not being contested or disputed in good faith; (ii) any accounts payable of the
Sellers due and owing to (a) a Seller or any of its officers, directors or
Affiliates, (b) a Company Shareholder, a member of PDT or any of their
Affiliates, or (c) Burke or any of his family members or Affiliates; (iii)
unpaid Transaction Expenses of the Sellers; (iii) Indebtedness; and (iv) Accrued
Liabilities). Schedule 1.1(a) sets forth the Accounts Payable (other than the
Retained Liabilities) and the accounts payable of the PDT Subsidiaries as of the
date hereof. Such Schedule shall be updated as of the close of business on the
day that is two (2) Business Days prior to the Closing.
“Accounts Receivable” means all bona fide billed and unbilled accounts
receivable of the Sellers with respect to the Business (excluding accounts
receivable attributable to (i) a Seller or any of its officers, directors or
Affiliates, (ii) a Company Shareholder, a member of PDT or any of their
Affiliates, and (iii) Burke or any his family members or Affiliates).
Schedule 1.1(b) sets forth the Accounts Receivable as of the date hereof. Such
Schedule shall be updated as of the close of business on the day that is two (2)
Business Days prior to the Closing.
“Accrued Liabilities” means all accrued expenses of the Sellers with respect to
the Business (other than Accounts Payable and Retained Liabilities) of a type
shown on the Telefonix Balance Sheet or the PDT Balance Sheet (excluding any
accounts payable or accounts receivable of the Sellers related to (i) a Seller
or any of its officers, directors or Affiliates, (ii) a Company Shareholder, a
member of PDT or any of their Affiliates, or (iii) Burke or any of his family
members or Affiliates). Schedule 1.1(c) sets forth the Accrued Liabilities and
the accrued expenses of the PDT Subsidiaries as of the date hereof. Such
Schedule shall be updated as of the close of business on the day that is two (2)
Business Days prior to the Closing. Accrued Liabilities will not include
interest on Indebtedness.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
“Assumed Benefit Plans” means all of the Employee Benefit Plans of the Sellers,
listed on Schedule 1.1(d) (except for the 401(k) Plans and bonus plans).
“Assumed Contracts” means the Contracts set forth on Schedule 1.1(d), Assumed
Benefit Plans, and the Leases to which a Seller is a party.
“Assumed Liabilities” means the following liabilities and obligations of the
Sellers related to the Business and the Purchased Assets:
(i)    the Accounts Payable;
(ii)    the Accrued Liabilities;
(iii)    all Liabilities for warranty claims arising in respect of products of
the Business manufactured, shipped and sold on or after the Closing Date
excluding the Warranty Obligations;
(iv)    all Liabilities under the Assumed Contracts arising or to be paid or
performed on or after the Closing Date (other than any liability or obligation
which results from, arises out of or relates to any breach of contract or tort
by the Sellers which occurred during any period prior to the Closing Date);
(v)    all Liabilities of Purchaser relating to employee benefits, compensation
or other arrangements with respect to any Transferred Employee incurred and
arising on or after the Closing Date;
(vi)    all Liabilities for Taxes arising from or relating to the Purchased
Assets or Business other than Taxes allocated to the Pre-Closing Tax Period
pursuant to Section 7.7(a); and
(vii)    all Liabilities arising in connection with the ownership by the
Purchaser of the Purchased Assets or the conduct of the Business by the
Purchaser on or after the Closing.
“Balance Sheet Date” means August 31, 2017.
“Books and Records” means originals or true copies of all operating data and
records of the Subject Companies to the extent related to the Business, the
Purchased Assets or the Assumed Liabilities, subject to the Sellers retaining
copies or originals of the same if either so chooses, including, without
limitation, financial, accounting and bookkeeping books and records, purchase
and sale orders and invoices, sales and sales promotional data, advertising
materials, marketing analyses, past and present price lists, past and present
customer service files, credit files, warranty files, batch and product serial
number records and files, written operating methods and procedures,
specifications, operating records and other information related to the Purchased
Assets, reference catalogues, insurance files, personnel records, records
relating to potential acquisitions and other records, on whatever media,
pertaining to the Business, or relating to customers or suppliers of, or any
other parties having contracts or other business relationships with, the
Business; provided, however, that notwithstanding the foregoing, “Books and
Records” will not include (i) organizational documents of the Sellers,
(ii) minute books or stock ledgers of the Sellers, (iii) Tax records and Tax
Returns of the Sellers, (iv) documents of the Sellers related to the
transactions contemplated by this Agreement or potential transactions with third
parties for the sale of the Business, (v) all communications between attorneys,
the Sellers, the Subject Companies or their respective Affiliates that relate in
any way to the transactions contemplated by this Agreement, it being
acknowledged and understood that the attorney-client privilege and the
expectation of client confidence belongs to the Sellers and will be controlled
by the Sellers, and shall not pass to or be claimed or controlled by Purchaser,
regardless whether such communications are in the possession of Purchaser
(electronically or otherwise) following the Closing, (vi) all books, records,
financials and any other documentation, files and data exclusively relating to
the Excluded Assets and the use or operation of the Excluded Assets following
the Closing, and (vii) those documents which the Sellers are prohibited from
disclosing or transferring to the Purchaser under applicable Law, (i) through
(vii) shall be referred to collectively as the “Excluded Books and Records”).
“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks are permitted or required by law to be closed in the State of New York.
“Closing Date Net Working Capital” means an amount equal to all the Accounts
Receivable (net of allowance for doubtful accounts) plus Inventory (valued on a
basis consistent with the fiscal year-end of the Business immediately preceding
the Closing Date, net of reserves for obsolete or slow moving material) plus the
prepaid expenses identified on Schedule 1.1(e) minus Accounts Payable minus
Accrued Liabilities minus customer deposits, calculated as of the Effective Time
in accordance with GAAP and Sellers’ customary business practices, except as set
forth in Schedule 1.1(e); provided, however, that such calculation shall exclude
Excluded Assets and Retained Liabilities. A sample of calculation of the Closing
Date Net Working Capital shall be set forth on Schedule 1.1(e). For the
avoidance of doubt, any cash or cash equivalents shall be excluded from the
calculation of Closing Date Net Working Capital. Such Schedule shall be updated
as of the close of business on the day that is two (2) Business Days prior to
the Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the rules and regulations promulgated thereunder. Section references to the Code
are to the Code as in effect at the date of this Agreement.
“Company Shareholders” mean the Gloria J. B. Burke Trust, the Gloria J. B. Burke
2012 Gift Trust, The Phillip Corse Revocable Trust, the Allison Broadley Burke
Trust, the Sean Paul Burke Trust, the Leslie Madona Burke Trust and Michael
Kuehn.
“Confidential Information” means any information relating to the Business or of
any third Party which a Subject Company is currently under an obligation to keep
confidential or that is currently maintained by a Subject Company as
confidential, including, without limitation, confidential or secret processes,
products, technology, know-how, merchandising and advertising programs and
plans, suppliers, services, techniques, customers and plans with respect to the
Business. Notwithstanding the foregoing, the Confidential Information shall not
include any information or document which (a) is or becomes generally available
to the public other than as a result of disclosure in violation of this
Agreement, (b) is lawfully acquired by Sellers, any of their Affiliates or their
respective representatives from sources which are not known to Sellers to be
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation, or (c) is reasonably required or necessary for the use or operation
of the Excluded Assets following the Closing, or otherwise relates exclusively
to the Excluded Assets.
“Contracts” means all legally binding written contracts, leases, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures and other
agreements.
“DOJ” means the Antitrust Division of the United States Department of Justice.
“Employee” means any employee of a Subject Company.
“Employee Benefit Plan” means each employee bonus, retirement, pension, profit
sharing, stock option, stock appreciation, stock purchase, incentive, deferred
compensation, hospitalization, medical (including retiree medical), dental,
vision, life and other health and disability (whether provided by insurance or
otherwise), severance, termination and other plan, program, arrangement, policy
or payroll practice providing any remuneration or benefits (other than current
cash compensation), including, without limitation, each ERISA Plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA) which is both
(i) (A) maintained by a Subject Company or (B) to which a Subject Company
contributes or has contributed and (ii) one under which any Employee or former
Employee participates or had accrued any rights or under which a Subject Company
is liable in respect of an Employee or former Employee with respect to his or
her employment with the Business.
“Environment” has the meaning set forth in Section 101(8) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
through the date of this Agreement.
“Environmental Claims” means administrative, regulatory or judicial action,
suits, demands, demand letters, claims, liens, fines, penalties, settlements,
notices of non-compliance or violation (whether written or oral), investigations
or Proceedings, Orders or agreements, by or from any Person alleging liability
of whatever kind or nature (including liability or responsibility for the costs
of enforcement proceedings, investigations, cleanup, governmental response,
removal or remediation, natural resources damages, property damages, personal
injuries, medical monitoring, penalties, contribution, indemnification and
injunctive relief) arising out of, based on or resulting from: (i) any alleged
injury or threat of injury to the Environment; (ii) any violation of
Environmental Law or any term or condition of any Permit issued under any
Environmental Law; or (iii) the presence, Release of, or exposure to, any
Hazardous Materials in violation of any Environmental Law.
“Environmental Condition” means the presence, Release or introduction into the
Environment of any Hazardous Materials (and any resulting air, soil, groundwater
or surface water contamination without regard to the location to which such
resulting contamination has migrated or spread) as a result of which a Subject
Company has or may become liable to any Person or by reason of which any Subject
Company or its assets may suffer or become subject to an Environmental Claim.
“Environmental Law” means all applicable Laws, Orders or binding agreements with
any Governmental or Regulatory Authority that (i) regulates or relates to
pollution (or the cleanup thereof) or the preservation or the protection of
natural resources, endangered or threatened species, or the Environment;
(ii) regulates or relates to the use, reuse, reclamation, recycling, treatment,
generation, discharge, storage, containment, transportation, processing,
production, handling, disposal remediation or release of Hazardous Materials; or
(iii) imposes liability with respect to any of the foregoing, including, without
limitation, (including their implementing regulations and any state analogs):
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. Section 9601 et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Section 6901 et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Toxic Substances
Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; the Oil Pollution Act of 1990, as
amended, 33 U.S.C. Section 2701 et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.; and the Pollution
Prevention and Control Act.
“Environmental Liability” means any Liability arising out of an Environmental
Claim.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder. Section references to
ERISA are to ERISA as in effect at the date of this Agreement.
“ERISA Plan” means any “employee benefit plan” (as such term is defined in ERISA
Section 3(3)) that is covered by Title 1 of ERISA and is maintained or sponsored
by any Seller or to which any Subject Company has any obligation to contribute.
“Excluded Assets” means all right, title and interest in the following assets of
the Sellers:
(i)    cash and cash equivalents;
(ii)    any bank accounts, other depositary accounts and brokerage accounts;
(iii)    the Excluded Contracts;
(iv)    the membership interests in PDT Acquisition Holdings, LLC held by
Telefonix and membership interests in PDT held by PDT Acquisition Holdings, LLC;
(v)    the membership interests in Airistar Technologies, LLC and UrStuff LLC
held by Telefonix;
(vi)    any rights of the Sellers under the Transaction Documents;
(vii)    the Excluded Intellectual Property;
(viii)    the Excluded Books and Records;
(ix)    the loans listed on Schedule 1.1(f) made by Telefonix to certain
employees of Telefonix (collectively, the “Excluded Loans”), and any rights to
collect, receive payment of or otherwise enforce the Excluded Loans;
(x)    all existing claims for refunds of Taxes and other governmental charges
of whatever nature;
(xi)    except for the Assumed Benefit Plans, insurance policies and any prepaid
insurance amounts related to such policies of the Sellers;
(xii)    401(k) Plans of the Sellers;
(xiii)    receivables from any affiliates, directors, employees, officers or
members of the Sellers; and
(xiv)    all assets listed on Schedule 1.1(f).
“Excluded Contracts” means all Contracts that are not Assumed Contracts,
including, without limitation, those set forth on Schedule 1.1(g).
“Foreign Competition Laws” means foreign statutes, ordinances, rules,
regulations, orders, decrees, administrative and judicial directives, and other
foreign laws, that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization, lessening of competition
or restraint of trade or creating or strengthening a dominant position.
“Excluded Intellectual Property” means the Intellectual Property of Sellers
listed on Schedule 1.1(f), including any trade secrets or other know-how related
thereto.
“FTC” means the United States Federal Trade Commission.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
“Goodwill” means the goodwill of the Business.
“Governmental or Regulatory Authority” means any instrumentality, subdivision,
court, administrative agency, commission, official or other authority of the
United States or any other country or any state, province, prefect,
municipality, locality or other government or political subdivision thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.
“Hazardous Materials” means (i) any pollutants, contaminants, substances,
chemicals, carcinogens, wastes and any ignitable, corrosive, reactive, toxic or
other hazardous substances or materials, whether solids, liquids or gases
(including, but not limited to, petroleum and its derivatives, PCBs, asbestos,
radioactive materials, waste waters, sludge, slag and any other substance,
material or waste), as defined under any applicable Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended and the rules and regulations promulgated thereunder.
“Income Taxes” means federal, provincial, state, local or foreign income Taxes
or other Taxes measured in whole or in part by net income and any interest,
penalties or additions thereto.
“Indebtedness” means (i) any obligations of a Seller for borrowed money or
indebtedness of a Seller issued or incurred in substitution or exchange for
obligations for borrowed money; (ii) any accounts payable or other debts due and
owing from a Seller to (a) any other Seller or any of such Seller’s officers,
directors or Affiliates, (b) a Company Shareholder, a member of PDT or any of
their Affiliates, or (c) Burke or any of his family members or Affiliates; (iii)
any obligations of a Sellers with respect to trade payables which are past due
as of the Closing Date and that are not being contested or disputed in good
faith; (iv) any obligations of a Sellers or a Person other than a Subject
Company secured by a Lien against any right, title and interest in and to the
business, properties, assets and rights of any kind, whether tangible or
intangible, real or personal, and owned by a Seller or in which a Seller has any
interest; (v) any obligations of a Seller under capital leases or financing
leases; (vi) any obligations of a Seller that would become due and owing under
any employment, severance, bonus, commission, non-competition or similar
agreement upon the execution of this Agreement or the consummation of the
transactions contemplated hereby; and (vii) all obligations of the types
described in clauses (i) through (vi) above of any Person other than a Seller,
the payment of which is guaranteed, directly or indirectly, by a Seller.
“Independent Accountants” means a nationally or regionally prominent accounting
firm independent of the Purchaser and the Sellers and their respective
Affiliates, as mutually agreed upon by the Parties.
“Intellectual Property” means all intellectual property and proprietary rights
of the Subject Companies currently used in the conduct of the Business,
including (i) all inventions (whether patentable or unpatentable and whether or
not reduced to practice) and all improvements thereto, (ii) all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, (iii) all trademarks, service marks, trade dress, logos, trade names
and corporate names (including the Telefonix, Product Development Technologies
or PDT name or other rights associated therewith), together with all
translations, adaptations, derivations, and combinations thereof associated
therewith, and all applications, registrations, and renewals in connection
therewith (collectively, “Marks”), (iv) all telephone and telecopy numbers and
listings, e-mail addresses and internet domain names used exclusively in or
relating exclusively to the Business, (v) all copyrightable works (other than
Software), all registrable copyrights, and all applications, registrations and
renewals in connection therewith, (vi) all mask works and all applications,
registrations, and renewals in connection therewith, (vii) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (viii) all computer software (including data and related
documentation and including software installed on hard disk drives) other than
off the shelf computer software subject to shrinkwrap, browsewrap or clickwrap
licenses (collectively, “Software”) and (ix) all copies and tangible embodiments
of any of the foregoing (in whatever form or medium).
“Inventory” means all raw material, work-in-process and finished goods inventory
related to the Business.
“Law” means any statute, law, ordinance, rule or regulation of any Governmental
or Regulatory Authority as in effect on the date hereof.
“Leased Real Property” means the real property and improvements thereon leased
by a Subject Company pursuant to the Leases.
“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.
“Licensed Intellectual Property” means all Intellectual Property owned by a
third party that is licensed or sublicensed to a Subject Company or otherwise
subject to an agreement between such third party and such Subject Company that
grants such Subject Company the right to use such Intellectual Property in the
conduct of the Business, including but not limited to the Intellectual Property
set forth on Schedule 3.14(c).
“Liens” means liens, security interests, options, rights of first refusal,
claims, easements, mortgages, charges, indentures, deeds of trust, rights of
way, restrictions on the use of real property, encroachments, licenses to third
parties, leases to third parties, security agreements, or any other encumbrances
and other restrictions or limitations on use of real or personal property or
irregularities in title thereto.
“Losses” means all Liabilities, losses, claims, direct damages, causes of
action, lawsuits, administrative proceedings, investigations, audits, demands,
assessments, adjustments, judgments, settlement payments, deficiencies,
penalties, fines, Taxes, and costs and expenses (including reasonable attorneys’
fees).
“Material Adverse Change” or “Material Adverse Effect” with respect to any
Person, any effect, event, circumstance, or condition which, when considered
with all other effects, events, circumstances, or conditions, would be
reasonably likely to result in Losses having the effect of materially and
adversely affecting the Business, assets, properties, results of operations or
financial condition of such Person and its subsidiaries taken as a whole;
provided, however, that in no event shall any of the following constitute a
Material Adverse Effect or Material Adverse Change: (i) effects, events,
circumstances or conditions generally affecting the industry in which a Subject
Company operates or arising from changes in general business or economic
conditions, provided such effects, events, circumstances, conditions or changes
do not have a disproportionate effect on the Business or the assets, properties,
results of operations or financial conditions of the Subject Companies; (ii)
acts of war (whether or not declared), armed hostilities or terrorism, or the
escalation or worsening thereof; (iv) the announcement, pendency or completion
of the transactions contemplated by this Agreement; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Purchaser; (vi) any failure
by the Subject Companies to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded); or (vii) any changes in applicable Laws or accounting
rules (including GAAP) or the enforcement, implementation or interpretation
thereof.
“Order” means any judgment, order, injunction, decree, writ, permit or license
of any Governmental or Regulatory Authority or any arbitrator.
“Ordinary Course of Business” means the ordinary course of business of a Subject
Company consistent with past custom and practice (including with respect to
quantity and frequency).
“Owned Intellectual Property” means all Intellectual Property owned by a Subject
Company including, but not limited to, the Intellectual Property set forth in
Schedule 3.14(b), except for the Excluded Intellectual Property listed on
Schedule 1.1(f).
“Owned Tangible Personal Property” means all Tangible Personal Property owned by
a Subject Company related to or used in the conduct of the Business including,
but not limited to, the Tangible Personal Property set forth in Schedule 3.7.
“PDT Subsidiaries” means PDT UK and PDT Ukraine.
“Permits” means all material permits, licenses, consents, franchises, approvals
and other authorizations required from any Governmental or Regulatory Authority
in connection with the operation of the Business and necessary to conduct the
Business as presently conducted.
“Permitted Liens” means (i) Liens for Taxes, assessments and other governmental
levies, fees or charges imposed that are (A) not due and payable as of the
Closing Date, or (B) being contested by appropriate Proceedings, (ii) statutory
Liens, mechanics liens and similar liens for labor, materials or supplies
provided, in each case incurred in the Ordinary Course of Business for amounts
that are not, in the aggregate, material, (iii) purchase money liens and liens
securing payments under capital lease and operating lease arrangements and
(iv) standard Liens as may arise in the Ordinary Course of Business under the
terms of the Assumed Contracts.
“Person” means an individual, a partnership, a limited partnership, a joint
venture, a corporation, an association, a limited liability company, a limited
liability partnership, a trust, an incorporated organization and a Governmental
or Regulatory Authority.
“Proceeding” means any claim, demand, action, suit, litigation, dispute, audit,
inquiry, Order, writ, injunction, judgment, assessment, decree, grievance,
arbitral action, investigation or other proceeding by or before any Governmental
or Regulatory Authority.
“Purchased Assets” means all right, title and interest of the Sellers in and to
all of the assets relating to the Business of whatsoever nature, tangible or
intangible, real or personal, including, without limitation the following
(except to the extent any of the following is an Excluded Asset):
(xv)    the Accounts Receivable of the Sellers;
(xvi)    subject to the limitations set forth in Section 2.5(c), all rights in,
to and under the Assumed Contracts;
(xvii)    all prepaid expenses, deferred items or credits, deposits, advances,
other prepayments and related rights paid or obtained by Sellers relating to the
Business, other than prepaid insurance deposits;
(xviii)    the Books and Records;
(xix)    the Goodwill;
(xx)    the Inventory;
(xxi)    the Owned Intellectual Property and Licensed Intellectual Property of
the Sellers;
(xxii)    the Owned Tangible Personal Property of the Sellers;
(xxiii)    the Permits of the Sellers (to the extent transferable);
(xxiv)    the Tangible Personal Property of the Sellers under capital leases;
and
(xxv)    PDT’s ownership interests in the PDT Subsidiaries.
“Regulatory Law” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other Laws,
including Foreign Competition Laws, that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization,
lessening of competition or restraint of trade or creating or strengthening a
dominant position.
“Release” has the meaning set forth in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, as
of the date of this Agreement.
“Remedial Action” means any action to investigate, evaluate, assess, test,
monitor, remove, respond to, treat, abate, remedy, correct, clean-up or
otherwise remediate, whether on site or off-site, the Release of any Hazardous
Materials (in violation of Environmental Law), including the imposition of
engineering or institutional controls, any action to correct any violation of
Environmental Laws, any closure activities, post-closure or monitoring and any
operation and maintenance relating to any such remedial activities.
“Representative” means any officer, director, manager, principal, attorney,
accountant, employee or other representative of any Person.
“Restricted Business” means the business of the Sellers being sold to Purchaser
as of the date of this Agreement, consisting of: (i) with respect to Telefonix,
Telefonix’s aviation business, within both the commercial and business aviation
market sectors, relating to Inflight Entertainment and Connectivity products and
services, including the design, certification and manufacturing of digital data
cord reels, passenger control unit cradles and handsets, file servers, wireless
access points, modem managers, data loaders, computer processing units and
related Line Replaceable Units (LRUs) or hardware, certification products and
services and the corresponding installation kits, in each case as conducted by
Telefonix as of the date hereof (the “Telefonix Business”); and (ii) with
respect to PDT, PDT’s aviation business, within both the commercial and business
aviation market sectors, relating to engineering services support for the
Telefonix Business within the Inflight Entertainment and Connectivity market as
well as design consultancy work related to technology development and design
services pertaining to aircraft cabin interiors and equipment.
“Retained Liabilities” means any liability or obligation of every nature of the
Sellers other than the Assumed Liabilities, including but not limited to:
(xxvi)    all Liabilities of the Sellers under this Agreement and any other
Transaction Document to which a Seller is a party;
(xxvii)    all Indebtedness, including interest thereon;
(xxviii)    Liabilities for Taxes of a Seller or with respect to its Purchased
Assets or Business allocated to the Pre-Closing Tax Period pursuant to
Section 7.7(a);
(xxix)    any Liabilities of a Seller for personal injury or property damage
arising or incurred with respect to products manufactured, shipped and sold, or
services provided by a Seller prior to the Closing Date, other than Warranty
Obligations, in connection with the operation of the Business or otherwise;
(xxx)    the Warranty Obligations (subject to the provisions of Section 5.8);
(xxxi)    all Liabilities arising out of or related to the Excluded Assets;
(xxxii)    all Liabilities relating to the employment, or termination of
employment, of any Employee (A) arising from or related to the operation of the
Business prior to the Closing and (B) pursuant to any retention or severance
agreements between a Seller and any Employee in effect as of the Effective Time;
(xxxiii)    all Liabilities relating to any violation of state, federal and/or
local labor or employment Laws, including, without limitation, immigration Laws,
relating to Telefonix’s use of independent contractors or contract or temporary
labor (including any potential improper classification thereof), prior to the
Closing;
(xxxiv)    all Liabilities relating to the Excluded Contracts;
(xxxv)    all Liabilities related to the Richard Skowronski and Response
Engineering matter described on Schedule 3.14(b); and
(xxxvi)    all Liabilities arising from the ongoing dispute with Accesso, as
described on Schedule 3.11.
(xxxvii)    all Liabilities arising from or related to any Environmental
Condition first arising after the date of a Seller’s use, occupancy or operation
of the Leased Real Property and in existence prior to the Closing.
“Seller Gross-Up Amount” means an amount equal to $4,000,000.
“Straddle Period” means, with respect to any Tax imposed on or with respect to
the Purchased Assets, a taxable period that begins prior to the Closing Date and
ends on or after the Closing Date.
“Subject Companies” means Telefonix, PDT, PDT UK and PDT Ukraine.
“Tangible Personal Property” means all material tangible personal property used
or usable in the conduct of the Business (other than Inventory) and owned or
leased by a Subject Company or in which a Subject Company has any interest
including, without limitation, production and processing equipment, warehouse
equipment, computer hardware, furniture and fixtures, tooling, transportation
equipment, leasehold improvements, supplies and other tangible assets, together
with any transferable manufacturer or vendor warranties related thereto.
“Taxes” means all U.S. and non-U.S. federal, state, local and other income,
franchise, profits, capital gains, capital stock, transfer, sales, use,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, withholding and other taxes or similar government assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return), as well as all estimated taxes, deficiency assessments,
additions to tax, penalties and interest with respect thereto.
“Taxing Authority” means any Governmental or Regulatory Authority responsible
for the administration or imposition of any Tax.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to, filed with or submitted to any
Taxing Authority in connection with the determination, assessment, collection or
payment of Tax, including any schedule or attachment thereto, and including any
amendment thereof.
“Transaction Documents” means this Agreement, the Escrow Agreement, Sellers’
License Agreement, Purchaser’s License Agreement and all other instruments and
agreements to be executed and delivered pursuant hereto and thereto.
“Transaction Expenses” means (i) the transaction expenses of the Sellers
incurred in connection with the negotiation and preparation of the Transaction
Documents and the consummation of the transactions contemplated hereunder and
thereunder, including (a) any unpaid fees, commissions, costs, and expenses of
the Sellers’ counsel, accountants, financial advisors, consulting and other
experts incident to the negotiation and preparation of the Transaction Documents
and the consummation of the transactions contemplated hereunder and thereunder,
and (b) any transaction bonuses to be paid by the Sellers immediately prior to
or in connection with the Closing including any Taxes imposed on the Sellers
with respect to such bonuses; and (ii) the transaction expenses of Purchaser
incurred in connection with the negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereunder and thereunder,
including (a) any unpaid fees, commissions, costs, and expenses of Purchaser’s
counsel, accountants, financial advisors, consulting and other experts incident
to the negotiation and preparation of the Transaction Documents and the
consummation of the transactions contemplated hereunder and thereunder.
“Warranty Obligations” means all warranty obligations of the Sellers with
respect to products manufactured, sold and shipped by the Sellers prior to the
Closing Date pursuant to the terms of the warranties issued by the Sellers.
“Working Capital Adjustment” means (i) if the Closing Date Net Working Capital
is equal to or greater than $19,000,000, the amount, expressed as a positive
number, by which the Closing Date Net Working Capital exceeds $19,000,000, or
(ii) if the Closing Date Net Working Capital is less than $15,500,000, the
amount, expressed as a negative number, by which the Closing Date Net Working
Capital is less than the $15,500,000. For the avoidance of doubt, if the Closing
Date Net Working Capital is equal to or greater than $15,500,000 but less than
or equal to $19,000,000 the amount of the Net Working Capital Adjustment shall
be zero.
Section 1.2    Additional Defined Terms. In addition to the terms defined in
Section 1.1, the following terms will have the respective meanings assigned
thereto in the sections indicated below.




QB\158746.00002\44113268.15

--------------------------------------------------------------------------------






Defined Term
Section
Agreed Claims
§7.3(c)
Agreement
Preamble
Base Price
2.3(a)
Burke
Preamble
Business
Recitals
Certificate
§7.3(a)
Closing
§2.4
Closing Date
§2.4
Closing Date Financial Report
§2.6(a)
Closing Payment
§2.3(a)
Effective Time
§2.4
Escrow Account
§2.3(c)
Escrow Agent
§2.3(c)
Escrow Agreement
§2.3(c)
Escrow Amount
§2.3(c)
Financial Statements
§3.6(c)
Hong Kong Purchase Agreement
§5.12
Indemnification Cap
§7.2(b)(i)
Indemnification Claim
§7.1(d)
Indemnified Party
§7.3(a)
Indemnifying Party
§7.3(a)
Insurance Policies
§3.13
Leases
§3.9
Missed Contract
§2.5(d)
Noncompetition Agreements
§2.5(a)(vii)
Non-Transferable Assets
§2.5(c)
Party(ies)
Preamble
PDT
Preamble
PDT Balance Sheet
§3.6(b)
PDT Covered Business
Recitals
PDT Interim Financial Statements
§3.6(b)
PDT UK
Preamble
PDT Ukraine
Preamble
Pre-Closing Tax Period
§7.7(a)

Defined Term
Section
Purchase Price
§2.3(a)
Purchaser
Preamble
Purchaser Employment Date
§5.9(a)
Purchaser’s License Agreement
§6.1(l)
Purchaser Losses
§7.2(a)
Repurchase Notice
§5.6
Schedules
§1.4
Sellers
Preamble
Sellers’ License Agreement
§6.2(k)
Seller Losses
§7.2(c)
Standard Exceptions
§3.2
Subject Company Employee Plans
§3.19(a)
Tax Allocation
§2.3(b)
Tax Proceeding
§7.7(c)
Telefonix
Preamble
Telefonix Balance Sheet
§3.6(a)
Telefonix Business
Recitals
Telefonix Interim Financial Statements
§3.6(a)
Third Party Claim
§7.4(a)
Threshold
§7.2(b)(ii)
Transaction Tax Deduction
§7.7(b)
Transition Services Agreement
§2.5(a)(xiii)
Transferred Employee
§5.9(a)
Uncollectible Accounts
§5.6
Ukraine Purchase Agreement
§5.13



Section 1.3    


2

--------------------------------------------------------------------------------






Section 1.4    Construction. In this Agreement, unless the context otherwise
requires:
(a)    any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;
(b)    words expressed in the singular number will include the plural and vice
versa, words expressed in the masculine will include the feminine and neuter
gender and vice versa;
(c)    references to Articles, Sections, Exhibits, Schedules and Recitals are
references to articles, sections, exhibits, schedules and recitals of this
Agreement;
(d)    reference to “day” or “days” are to calendar days; and
(e)    “include,” “includes,” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import.
Section 1.5    Schedules and Exhibits. The Schedules to this Agreement (the
“Schedules”) are incorporated into and form an integral part of this Agreement.
A fact or matter, disclosed in a Schedule or a subsection of a Schedule shall be
deemed to be disclosed with respect to each other Schedule or subsection where
such disclosure is appropriate to the extent that it is reasonably apparent from
reading such Schedule that such disclosure is applicable to such other Schedules
or subsections. No reference to or disclosure of any item or other matter in the
Schedules shall be construed as an admission that such item or other matter is
“material” or would have a Material Adverse Effect, is or is not in the Ordinary
Course of Business or is required to be referred to or disclosed in the
Schedules.
Section 1.6    Knowledge. Except as otherwise specifically provided in this
Agreement, where any representation or warranty contained in this Agreement is
expressly qualified by reference to the knowledge of the Sellers, it means the
actual knowledge of each of Paul Burke, Allison Burke, Mark Schwartz, Michael
Kuehn, James Costello and Matthew Wilken, after reasonable inquiry.
ARTICLE II    
SALE AND PURCHASE OF ASSETS
Section 2.1    Transfer of Purchased Assets. On the terms, and subject to the
conditions, set forth in this Agreement, the Sellers will sell, assign, transfer
and deliver to Purchaser on the Closing Date, and the Purchaser will purchase
and acquire from the Sellers, all of the Purchased Assets. The Sellers will
retain the Excluded Assets.
Section 2.2    Assumption of Assumed Liabilities. On the Closing Date, the
Purchaser will assume and pay or perform the Assumed Liabilities in accordance
with their terms. Except as otherwise expressly set forth in this Agreement or
any of the Transaction Documents, and regardless of whether such liability is
disclosed in this Agreement, in any of the Transaction Documents or on any
Schedule hereto or thereto, the Purchaser will not assume, agree to pay, perform
or discharge, bear the economic burden of or in any way be responsible for any
of the Retained Liabilities. The


    

--------------------------------------------------------------------------------





Sellers will retain and pay or perform in accordance with their terms all of the
Retained Liabilities, except as otherwise expressly set forth herein.
Section 2.3    Purchase Price.
(a)    Purchase Price. Subject to the terms and conditions of this Agreement and
in consideration of the sale, transfer, assignment, conveyance and delivery by
the Sellers of the Purchased Assets to the Purchaser at the Closing, the
Purchaser shall pay the Sellers an aggregate cash payment in an amount equal to
ONE HUNDRED MILLION and 00/100 DOLLARS ($100,000,000) (the “Base Price”),
subject to adjustments as set forth in Section 2.6, plus the Seller Gross-Up
Amount (collectively, the “Purchase Price”), subject to the escrow provisions
below, and shall assume the Assumed Liabilities. The Purchase Price less the
Escrow Amount (the “Closing Payment”) shall be paid by the Purchaser to the
Sellers at the Closing in cash by the delivery to Sellers of immediately
available funds.
(b)    The Purchase Price (plus all other capitalized costs and any Assumed
Liabilities, to the extent such Assumed Liabilities constitute liabilities for
U.S. Income Tax purposes) will be allocated among the Purchased Assets based on
the methodologies set forth on Schedule 2.3(b) (the “Tax Allocation”). Such Tax
Allocation shall take into account any payments that are treated as adjustments
to the Purchase Price in the residual class of assets and shall set forth such
allocation with respect to Purchased Assets on a country by country basis. The
Parties agree that the Tax Allocation shall report an amount allocated to the
restrictive covenants set forth in Section 5.14 of $1,000. Unless otherwise
agreed in writing by the Purchaser and the Sellers, the Purchaser and the
Sellers will prepare and file all Tax Returns in all respects and for all
purposes consistent with such Tax Allocation and unless required to do so under
applicable Law, take no position in any Tax Return, Tax Proceeding, Tax audit or
otherwise which is inconsistent with the Tax Allocation.
(c)    Escrow. The Purchaser shall deliver to Wells Fargo Bank, National
Association (the “Escrow Agent”) the sum of Ten Million Dollars ($10,000,000)
(the “Escrow Amount”), for deposit into an escrow account (the “Escrow
Account”), in accordance with the terms of an escrow agreement reasonably agreed
to by the Parties prior to the Closing (the “Escrow Agreement”). The Escrow
Amount so deposited shall be applied by the Escrow Agent in accordance with the
terms and conditions of this Agreement and the Escrow Agreement. Subject to and
in accordance with the terms and conditions of this Agreement and the Escrow
Agreement, the Purchaser and the Sellers shall jointly direct the Escrow Agent
to release to the Sellers the then-available Escrow Amount in the Escrow
Account, less any pending claims or unpaid claims with respect thereto, to the
Sellers on the date that is eighteen (18) months from the Closing Date. Except
as prohibited by Law, the Parties shall treat all payments made pursuant to
Section 2.3(c), Section 2.6, and Article VII, as adjustments to the Purchase
Price for all Tax purposes.
(d)    Purchaser shall be entitled to deduct and withhold from any amounts
otherwise payable by Purchaser pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment under
any applicable U.S. federal, state,


4

--------------------------------------------------------------------------------





local or foreign Tax Law. To the extent that amounts are so withheld by
Purchaser, such withheld amounts (i) shall be remitted promptly by Purchaser to
the applicable Taxing Authority in accordance with applicable Tax Law, and
(ii) shall be treated for all purposes of this Agreement as having been paid to
the Sellers or such other applicable/appropriate Persons pursuant to this
Agreement in respect of which such deduction and withholding was made by
Purchaser.
Section 2.4    Closing. The closing of the sale referred to in Section 2.1 (the
“Closing”) will take place following the satisfaction or waiver of all of the
conditions set forth in Articles VI at 10:00 A.M. New York time at such place as
the Parties will mutually agree (the “Closing Date”) or at such other time and
place as the Parties may mutually agree upon. The Closing and the other
transactions contemplated hereby will be deemed to have become effective at
12:01 a.m. on the Closing Date (the “Effective Time”).
Section 2.5    Closing Matters.
(a)    At the Closing, the Sellers will deliver to the Purchaser, each in form
and substance, and executed and delivered in a manner, reasonably satisfactory
to the Purchaser:
(i)    (A) one or more bills of sale conveying in the aggregate all of the
Sellers’ rights in and to the Purchased Assets, (B) one or more assignment and
assumption agreements conveying in the aggregate all of the Sellers’ rights and
obligations in and to the Assumed Contracts, (C) one or more assignment and
assumption agreements conveying in the aggregate all of the Leased Real Property
leased by a Seller, (D) one or more assignments of the Owned Intellectual
Property in recordable form, (E) such other instruments as are reasonably
requested by the Purchaser to vest in the Purchaser title in and to the
Purchased Assets in accordance with the provisions of this Agreement and
(F) such other documents and agreements as are contemplated by this Agreement;
(ii)    executed consents with respect to the agreements and matters set forth
on Schedule 2.5(a)(ii);
(iii)    a duly executed counterpart of the Escrow Agreement;
(iv)    a form of a certificate of amendment to the organizational documents of
each of the Sellers in proper form for filing, and all other appropriate
certificates for filing in other applicable jurisdictions, changing the name of
each Seller to a name that does not contain the word “Telefonix”, “Product
Development Technologies”, “PDT” or any derivative or variation thereof;
(v)    releases of all Liens on the Purchased Assets other than Permitted Liens;
(vi)    evidence of payment of any and all bonuses due to Employees of the
Sellers;


5

--------------------------------------------------------------------------------





(vii)    resolutions of the stockholders or members and the Board of Directors
of each of the Sellers approving the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, certified by the appropriate
officers or managers;
(viii)    a non-competition and non-solicitation agreement between each of the
Company Shareholders and each of the members of PDT, on the one hand, and
Purchaser, on the other hand, substantially in the forms attached hereto as
Exhibits A1-A8 (the “Noncompetition Agreements”);
(ix)    with respect to each Subject Company, a certificate of good standing
from the Secretary of State of the State of Illinois and from the Secretary of
State of each other State in which such Seller is qualified to do business as a
foreign entity, or a comparable certificate from the jurisdiction of formation
of each of the PDT Subsidiaries;
(x)    a duly executed counterpart of the Sellers’ License Agreement and
Purchaser’s License Agreement, executed by the Sellers, with the terms of such
agreements based on the term sheet attached hereto as Exhibit B;
(xi)    the following transfer of stock documentation for PDT UK: (A) stock
transfer form duly executed by PDT UK in favor of Purchaser; (B) original stock
certificate evidencing PDT’s ownership of PDT UK; (C) original registers, minute
books and other records of PDT UK; (D) security code and associated email
address for PDT UK to enable Purchaser to complete the electronic filings;
(xii)    the following transfer of stock documentation for PDT Ukraine: (A) copy
of transfer instructions of PDT that have been submitted to PDT’s depositary
institutions to effectuate the transfer of the shares to the securities
account(s) of the Purchaser; (B) the extract from the PDT’s securities account
evidencing PDT’s ownership of 100% shares in PDT Ukraine; (C) original
registers, minute books and other records of PDT Ukraine; and
(xiii)    a transition services agreement for post-Closing transition services
reasonably agreed to by the Parties and Burke (the “Transition Services
Agreement”), duly executed by the Sellers and Burke.
(b)    At the Closing, the Purchaser will deliver to the Sellers, each in form
and substance, and executed and delivered in a manner, reasonably satisfactory
to the Sellers:
(i)    (A) an assumption of the Assumed Liabilities, (B) an assumption of the
Leases, (C) such other instruments of assumption evidencing the Purchaser’s
assumption of the Assumed Liabilities as the Sellers reasonably deems necessary
and (D) such other documents and agreements as are contemplated by this
Agreement;
(ii)    the Closing Payment in accordance with Section 2.3;


6

--------------------------------------------------------------------------------





(iii)    a duly executed counterpart of the Escrow Agreement, executed by the
Purchaser and the Escrow Agent;
(iv)    a duly executed counterpart of the Noncompetition Agreements, executed
by the Purchaser;
(v)    a duly executed counterpart of the Sellers’ License Agreement and
Purchaser’s License Agreement, executed by the Purchaser; and
(vi)    a duly executed counterpart of the Transition Services Agreement,
executed by the Purchaser.
(c)    It is understood that certain Purchased Assets may not be immediately
transferable or assignable to the Purchaser, and the Purchaser may in its sole
discretion allow the Sellers to retain certain of such assets after the Closing
Date (the “Non-Transferable Assets”), and this Agreement will not constitute an
assignment of any such Non-Transferable Assets. In such event, (i) the Sellers
will use commercially reasonable efforts to obtain any consent or authorization
which may be required to transfer or assign the Non-Transferable Assets to the
Purchaser or to remove or eliminate any impediment preventing the transfer or
assignment of the Non-Transferable Assets to the Purchaser, (ii) the Sellers
will grant to the Purchaser full use and benefit of its interest in the
Non-Transferable Assets to the extent permitted by the terms of or applicable to
such Non-Transferable Assets, it being the intent of the Parties that the
Purchaser have the benefit of the Non-Transferable Assets as though it were the
sole owner thereof, (iii) the Sellers will take all commercially reasonable
actions necessary to preserve the value of the Non-Transferable Assets, (iv) the
Sellers will not transfer or assign the Non-Transferable Assets to any Person
other than the Purchaser or the Purchaser’s designees, (v) the Sellers will
transfer or assign the Non-Transferable Assets to Purchaser at the earliest
date, if any, on which such transfer or assignment can be lawfully effected and
(vi) the Purchaser will be responsible for obligations relating to such
Non-Transferable Assets arising or occurring on or after the Closing Date as if
they had been transferred or assigned to the Purchaser in accordance with the
terms of this Agreement. Upon the request of the Purchaser, the Sellers will
enforce, on behalf of the Purchaser and at the Purchaser’s cost, any rights of
the Sellers arising under or in connection with any Non-Transferable Asset. To
the extent that the Purchaser is provided the benefits of any Assumed Contract,
the Purchaser will perform the obligations arising, from and after the Closing,
under such Assumed Contract on behalf of the Sellers, except for any obligation
under such Assumed Contract that constitutes a Retained Liability.
(d)    If Sellers fail to disclose any Contract relating to the Business to
which a Seller is a party and Purchaser becomes aware of such Contract after the
Closing Date (a “Missed Contract”), Purchaser will have the option, in its sole
discretion, to assume such Missed Contract. If Purchaser elects in writing to
assume a Missed Contract, subject to Section 2.5(c), (i) Sellers will promptly
assign, transfer, convey and deliver such Missed Contract to Purchaser,
(ii) Purchaser will assume the obligations under such Missed Contract assigned
to Purchaser from and after the date of assignment to Purchaser pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the assignment and assumption agreement executed and


7

--------------------------------------------------------------------------------





delivered on the Closing Date (which special-purpose agreement the Parties will
prepare, execute and deliver in good faith at the time of such transfer),
(iii) the Missed Contract will be treated as an Assumed Contract under this
Agreement and (iv) Purchaser shall be deemed to have waived any claims for
indemnification that Purchaser may have as a result of Sellers’ failure to
disclose such Missed Contract. If Purchaser elects not to assume a Missed
Contract, all obligations related to such Missed Contract shall remain with the
Sellers.
Section 2.6    Post-Closing Adjustment.
(a)    As promptly as possible after the Closing, but in no event later than
ninety (90) days following the Closing, the Purchaser shall prepare and deliver
to the Sellers a report (the “Closing Date Financial Report”) setting forth
(i) a statement of the Closing Date Net Working Capital; and (ii) a calculation
of the Working Capital Adjustment based on such report. The Purchaser shall bear
any third-party expenses or fees incurred in preparing the Closing Date
Financial Report. The Purchaser shall deliver or make available to the Sellers
promptly, and in any event within five (5) Business Days after any written
request, any work papers or other information used by the Purchasers in
connection with the preparation of the Closing Date Financial Report requested
by the Sellers. If the Sellers do not object in writing to the Closing Date
Financial Report within thirty (30) days after its delivery to the Sellers, such
Closing Date Financial Report will automatically become final and conclusive and
the Closing Date Net Working Capital and the Working Capital Adjustment therein
shall be the final Closing Date Net Working Capital and the final Working
Capital Adjustment, respectively; provided that such 30-day period shall be
tolled while Sellers are waiting to receive any work papers or other information
reasonably requested by Sellers that were used by the Purchaser in connection
with its preparation of the Closing Date Financial Report. In the event that the
Sellers object in writing to the Closing Date Financial Report within such
30-day period, as extended, the Sellers and the Purchaser shall promptly meet
and endeavor to reach agreement as to the content of the Closing Date Financial
Report. If the Sellers and the Purchaser agree on the content of the Closing
Date Financial Report, such Closing Date Financial Report will become final and
conclusive. If the Sellers and the Purchaser are unable to reach agreement
within fifteen (15) days after the delivery of such objection by the Sellers to
the Closing Date Financial Report, then the Independent Accountants will
promptly be retained to undertake a determination of the Closing Date Financial
Report, which determination will be made as quickly as possible. Only disputed
items (plus any items deemed by the Independent Accountants to be reasonably
necessary to a determination of the disputed items) will be submitted to the
Independent Accountants for review. In resolving any disputed item, the
Independent Accountants may not assign a value to such item greater than the
greatest value for such item claimed by either Party or less than the lowest
value for such item claimed by either Party, in each case as presented to the
Independent Accountants. The determination of the Independent Accountants will
be final and binding on the Sellers and the Purchaser and the Closing Date Net
Working Capital and the Working Capital Adjustment, determined by the
Independent Accountants shall be the final Closing Date Net Working Capital and
the final Working Capital Adjustment, respectively. The fees and expenses of the
Independent Accountants will be paid by the Purchaser and the Sellers in the
same proportion as the dollar


8

--------------------------------------------------------------------------------





amount of the determination in such party’s favor reflected in the Closing Date
Financial Report bears to the total dollar amount of all disputed items.
(b)    The Purchase Price and the payments required to be made after the Closing
pursuant to Section 2.6(c) will be finally determined on the basis of the
Closing Date Financial Report and the final Working Capital Adjustment after any
determinations described in Section 2.6(a).
(c)    Within five (5) Business Days after the final determination of the
Closing Date Net Working Capital in accordance with Section 2.6(a), the
Purchaser or the Sellers, as the case may be, shall pay the final Working
Capital Adjustment as follows: (i) if the final Working Capital Adjustment is
positive, the Purchaser shall promptly pay such amount to the Sellers by wire
transfer in immediately available funds to the bank account or accounts
designated by the Sellers; (ii) if the final Working Capital Adjustment is
negative, Sellers shall promptly pay such amount to the Purchaser by wire
transfer in immediately available funds to the bank account or accounts
designated by the Purchaser, or (iii) if the final Working Capital Adjustment is
equal to zero then no payment shall be made by Buyer or Seller.
Section 2.7    Transfer Fees. The Purchaser will be responsible for the payment
of any sales, use, transfer, excise, stamp or other similar Taxes imposed by
reason of the transfer of the Purchased Assets pursuant to this Agreement and
any deficiency, interest or penalty with respect to such Taxes.
Section 2.8    Prorations. All Taxes known as of the Closing, if any, assessed
against or prepaid with respect to the Purchased Assets, including any special
assessments, shall be prorated in a manner consistent with Section 7.7(a) as of
the Effective Time. Sellers shall be responsible for that portion of such
prorated non-Income Taxes that are attributable to the period ending as of the
Effective Time and such liability shall be accrued as part of the final Closing
Date Net Working Capital. Purchaser shall be responsible for that portion of
such prorated non-Income Taxes that are attributable to the period beginning as
of the Effective Time. Any such prepaid Taxes attributable to the period
beginning as of the Effective Time shall be included in the Purchased Assets and
accrued as part of the final Closing Date Net Working Capital. All payments made
by the Sellers for services, rent, and other charges or expenses paid or payable
with respect to the Business shall be prorated as of the Effective Time so that
all such payments, prepayments and expenses attributable to the period ending as
of the Effective Time shall be for the account of the Sellers, and all such
payments, prepayments and expenses attributable to the period commencing with
and following the Effective Time shall be for the account of Purchaser. Any
prepayments existing as of the Effective Time shall be a Purchased Asset
hereunder and accrued as part of the final Closing Date Net Working Capital. If
the actual amount of any of the prorated non-Income Taxes or expenses identified
above is not known at the time of the Closing, the proration shall be based upon
100% of the non-Income Taxes or expense incurred in the most recent billing
period, for non-Income Taxes and expenses billed less often than quarterly, and
upon 100% of the average expense incurred in the preceding three billing periods
for all other non-Income Taxes and expenses.


9

--------------------------------------------------------------------------------





ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
The Sellers, jointly and severally, represent and warrant to the Purchaser as
follows:
Section 3.1    Existence and Good Standing.
(a)    Telefonix (i) is a corporation validly existing and in good standing
under the laws of the State of Illinois, (ii) has all requisite power and
authority to own its property and to carry on its business as now conducted,
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification necessary, except for such jurisdictions where the failure to be
so qualified would not have a Material Adverse Effect.
(b)    PDT (i) is a limited liability company validly existing under the laws of
the State of Illinois, (ii) has all requisite power and authority to own its
property and to carry on its business as now conducted, (iii) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character or location of the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary,
except for such jurisdictions where the failure to be so qualified or licensed
would not have a Material Adverse Effect.
(c)    PDT UK (i) is a private limited company validly existing under the laws
of the United Kingdom, (ii) has all requisite power and authority to own its
property and to carry on its business as now conducted, (iii) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character or location of the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary,
except for such jurisdictions where the failure to be so qualified or licensed
would not have a Material Adverse Effect.
(d)    PDT Ukraine (i) is a private joint stock company validly existing under
the laws of Ukraine, (ii) has all requisite power and authority to own its
property and to carry on its business as now conducted, (iii) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character or location of the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary,
except for such jurisdictions where the failure to be so qualified or licensed
would not have a Material Adverse Effect.
(e)    Schedule 3.1 sets forth each jurisdiction where a Seller is qualified to
do business as a foreign entity.
Section 3.2    Authority and Enforceability. Each of the Sellers has all
necessary power and authority and has taken all action necessary to authorize,
execute and deliver the Transaction Documents, to consummate the transactions
contemplated thereby, and to perform its obligations under the Transaction
Documents. No other action on the part of the Sellers is required to authorize


10

--------------------------------------------------------------------------------





the execution and delivery of the Transaction Documents and to consummate the
transactions contemplated thereby. The Transaction Documents, when delivered in
accordance with the terms hereof, assuming the due execution and delivery of
this Agreement and each such other document by the other Parties hereto and
thereto, will have been duly executed and delivered by the Sellers, and will be
valid and binding obligations of the Sellers, enforceable against them in
accordance with their respective terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles (the “Standard
Exceptions”).
Section 3.3    Consents and Approvals; No Violations.
(a)    Except as disclosed on Schedule 3.3(a), the execution and delivery by the
Sellers of the Transaction Documents will not, and the consummation by them of
the transactions contemplated thereby will not, result in a violation or breach
of, conflict with, constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, modification, payment
or acceleration) under, or result in the creation of any Lien on any of the
properties or assets of the Sellers under: (i) any provision of their respective
articles of incorporation or bylaws or other organizational documents; (ii)
subject to obtaining and making any of the approvals, consents, notices and
filings referred to in paragraph (b) below, any Law or Order applicable to the
Sellers or by which their respective properties or assets may be bound; or (iii)
any of the terms, conditions or provisions of any material Assumed Contract.
(b)    Except for (i) the filing of notification and report forms with the FTC
and the DOJ under the HSR Act and the expiration or termination of any
applicable waiting period thereunder, (ii) the filing of all applications and
notices, as applicable, with foreign Governmental Authorities under the Foreign
Competition Laws, the issuance of consents, authorizations or approvals of such
applications by such authorities, if required, and the expiration or termination
of any applicable waiting periods thereunder and (iii) as set forth in
Schedule 3.3(a), no consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority or other Person is necessary or required
(x) under any of the terms, conditions or provisions of any Law or Order
applicable to the Sellers or by which any of such entities or any of their
respective assets or properties may be bound, (y) under any of the terms,
conditions or provisions of any material Assumed Contracts or (z) for the
execution and delivery of the Transaction Documents by the Sellers or the
performance by the Sellers of their respective obligations thereunder or the
consummation of the transactions contemplated thereby.
Section 3.4    Subsidiaries and Investments. Except for the PDT Subsidiaries or
as listed on Schedule 3.4, neither Seller owns, directly or indirectly, any
capital stock of, or other equity, ownership, proprietary or voting interest in,
any Person. PDT is the lawful owner, beneficially and of record of the equity
securities and voting interests in the PDT Subsidiaries set forth on
Schedule 3.4, free and clear of all Liens. Except as set forth on Schedule 3.4,
the shares of each PDT Subsidiary held by PDT (i) constitute all of the issued
and outstanding shares of such PDT Subsidiary, (ii) are owned beneficially and
of record by PDT, free and clear of all Liens other than


11

--------------------------------------------------------------------------------





Permitted Liens, (iii) have been duly authorized and validly issued, (iv) are
fully paid and non-assessable and (v) are not subject to, nor were they issued
in violation of, any preemptive rights. Except as set forth on Schedule 3.4, no
other equity securities of such PDT Subsidiary are issued, outstanding or
reserved for issuance. Except as set forth in Schedule 3.4, there are no
outstanding or authorized rights or other equity or voting interest in such PDT
Subsidiary pursuant to which any Company is or may become obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, shares or other
equity or voting interest in such Subsidiary or any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire, any
shares or other equity or voting interest in such PDT Subsidiary. Except as set
forth on Schedule 3.4, neither PDT Subsidiary has any material claims,
obligations, liabilities or Indebtedness, whether absolute, accrued, contingent
or otherwise, except for (i) claims, obligations, liabilities or Indebtedness
set forth in the Financial Statements, or specifically disclosed in the
footnotes thereto, (ii) the Accrued Liabilities, (iii) the Accounts Payable,
(iv) future obligations under the Assumed Contracts, and (v) liabilities and
obligations incurred between the Balance Sheet Date and the Closing Date in the
Ordinary Course of Business of such PDT Subsidiary (none of which results from,
arises out of or relates to any breach of contract, breach of contractual
warranty, tort, infringement or violation of Law).
Section 3.5    Title. The Sellers have good and marketable title to or a valid
leasehold interest in all of the Tangible Personal Property owned by the Sellers
included in the Purchased Assets, free and clear of any Liens other than
Permitted Liens.
Section 3.6    Financial Statements.
(a)    The Sellers have furnished the Purchaser with the (i) audited
consolidated balance sheets of Telefonix as of December 31, 2014, 2015 and 2016
and the related audited statements of income for each of the three (3) years
ended December 31, 2014, 2015 and 2016 and (ii) the unaudited consolidated
balance sheet of Telefonix as at August 31, 2017 (the “Telefonix Balance Sheet”)
and the related unaudited statement of income for the eight (8) months then
ended (the financial statements in clause (ii) above are hereinafter referred to
as the “Telefonix Interim Financial Statements”).
(b)    The Sellers have furnished the Purchaser with the (i) reviewed
consolidated balance sheets of PDT as of December 31, 2014, 2015 and 2016 and
the related reviewed statements of income for each of the three (3) years ended
December 31, 2014, 2015 and 2016 and (ii) the unreviewed consolidated balance
sheet of PDT as at August 31, 2017 (the “PDT Balance Sheet”) and the related
unreviewed statement of income for the eight (8) months then ended (the
financial statements in clause (ii) above are hereinafter referred to as the
“PDT Interim Financial Statements”).
(c)    Except as set forth in Schedule 3.6(c), all of the financial statements
referred to clauses (i) and (ii) of Sections 3.6(a), 3.6(b) and 3.6(c)
(collectively, the “Financial Statements”) have been prepared in accordance with
GAAP and the Sellers’ historic method of accounting (without footnotes and with
respect to the Interim Financial Statements, for the absence of year-


12

--------------------------------------------------------------------------------





end adjustments) and fairly present, in all material respects, (i) the
consolidated financial condition of the applicable Seller at the dates thereof
and (ii) the consolidated results of the operations of the applicable Seller and
the changes in their consolidated financial condition for the periods presented.
Section 3.7    Personal Property. Schedule 3.7 sets forth (i) a list of each
item of Tangible Personal Property owned by a Subject Company and used in the
Business and (ii) a list of each item of Tangible Personal Property leased by a
Subject Company in connection with the Business. Except as set forth in
Schedule 3.7, all of the Tangible Personal Property is located at the Leased
Real Property and there is no Tangible Personal Property used in the operation
of the Business located at the Leased Real Property which is not owned or leased
by a Subject Company. Except as set forth in Schedule 3.7, the Tangible Personal
Property, taken as a whole, is in reasonable working order and adequate for
continued use in the manner in which it is presently being used, ordinary wear
and tear and normal repairs and replacements excepted.
Section 3.8    All Necessary Assets of the Business. Except for the Excluded
Assets and except as set forth on Schedule 3.8, the Purchased Assets constitute
all of the rights, properties and assets (tangible and intangible) necessary for
the continued conduct of the Business as presently conducted by the Subject
Companies. Except for the Excluded Assets and except as set forth on
Schedule 3.8, there are no material assets or properties used in the Business
and owned by any Person other than a Subject Company which will not, upon the
Closing, be owned, leased or licensed by the Purchaser.
Section 3.9    Leased Real Property. Schedule 3.9 sets forth each lease or
sublease relating to the use or occupancy of the Leased Real Property which are
included in the Assumed Contracts (the “Leases”). The Leases are in full force
and effect, and with respect to each Lease: (a) all rents and additional rents
due to date on the Lease have been paid; (b) the Subject Company party thereto
is not in material default thereunder; (d) no waiver, indulgence or postponement
of such Subject Company’s obligations under the Lease has been granted by the
lessor, and (e) other than with respect to the transfer of the Purchased Assets,
to the knowledge of the Sellers, there exists no event, occurrence, condition or
act which, with the giving of notice or the lapse of time, would give rise to a
right of termination by the lessor under the Lease or give rise to any material
liability of such Subject Company under the Lease, except for rent obligations
and other Ordinary Course of Business payments due under the Lease for the
Leased Real Property.
Section 3.10    Contracts.
(a)    Schedule 3.10 lists each of the following Contracts to which a Subject
Company is a party or by which it is bound in connection with the Business or
the Purchased Assets:
(i)    all Contracts relating to capital expenditures or other purchases of
material, supplies, equipment or other assets or properties (other than purchase
orders for Inventory or supplies in the Ordinary Course of Business) over
$100,000;
(ii)    all Contracts involving a loan (other than Accounts Receivable from
trade debtors in the Ordinary Course of Business, or any Excluded Loan) or
advance to (other than


13

--------------------------------------------------------------------------------





travel and entertainment allowances to the employees of the Business extended in
the Ordinary Course of Business), or investment in, any Person or relating to
the making of any such loan, advance or investment;
(iii)    all Contracts involving Indebtedness;
(iv)    all Contracts granting or evidencing a Lien on any of the Purchased
Assets, other than Permitted Liens;
(v)    all Contracts providing for any management, consulting, financial
advisory or any other similar service that involve the payment by a Subject
Company of $50,000 or more over the next twelve (12) months and which are not
cancelable by such Subject Company without penalty on ninety (90) days’ or less
notice;
(vi)    all Contracts involving the employment of any individual on a full-time,
part time, or consulting basis;
(vii)    all Contracts limiting the ability of a Subject Company to engage in
any line of business or to compete with any Person (excluding non-disclosure and
confidentiality agreements entered in the Ordinary Course of Business which do
not limit the ability of a Subject Company to engage in any line of business or
to compete with any Person);
(viii)    all Contracts (including letters of intent) involving the future
disposition or acquisition of assets or properties other than in the Ordinary
Course of Business, or any merger, consolidation or similar business combination
transaction, whether or not enforceable (excluding non-disclosure and
confidentiality agreements);
(ix)    all Contracts involving any joint venture, partnership, strategic
alliance, shareholders’ agreement, co-marketing, co-promotion, co-packaging,
joint development or similar arrangements (excluding non-disclosure and
confidentiality agreements);
(x)    all Contracts involving any resolution or settlement of any actual or
threatened litigation, arbitration, claim or other dispute entered into in the
past twenty-four (24) months with a value greater than $50,000;
(xi)    all Contracts entered into in the past twenty-four (24) months involving
a standstill arrangement;
(xii)    all Contracts containing a “most favored nation” provision;
(xiii)    all Contracts providing re-stocking rights to any customer;
(xiv)    all Contracts involving leases or subleases of personal property to
which a Subject Company is a party (as lessee or lessor) and involving an annual
base rental payment in excess of $25,000;
(xv)    all Contracts involving during the next twelve (12) months (A) the
payment by a Subject Company of $50,000 or more or (B) receipt of payments by a
Subject Company


14

--------------------------------------------------------------------------------





of $50,000 or more, which are not cancelable by such Subject Company without
penalty on ninety (90) days’ or less notice (excluding non-disclosure and
confidentiality agreements); and/or
(xvi)    all Contracts granting a power of attorney or other similar agreement
or grant of agency.
(b)    Each Assumed Contract is in full force and effect, subject to Standard
Exceptions, and there exists (i) no material default by the Subject Company
party thereto or, to the knowledge of the Sellers, any other Party to any such
Assumed Contract and/or (ii) no event, occurrence, condition or act which, with
the giving of notice or the lapse of time, would become a material default by a
Subject Company or, to the knowledge of the Sellers, any other Party thereto,
with respect to any term or provision of any such Assumed Contract. Except as
set forth in Schedule 3.10, or as reflected in the Telefonix Interim Financial
Statements, to the knowledge of the Sellers, as of the Balance Sheet Date, the
cost of completion with respect to each Assumed Contract pertaining to Telefonix
would not reasonably be expected to exceed (x) the total contract value to be
paid by a customer or other Person to Telefonix thereunder, plus (y) the
revenues reasonably expected to be earned on production orders arising out of or
related to such Assumed Contract, as the business conducted prior to the
Closing. Except as set forth in Schedule 3.10, or as reflected in the Telefonix
Interim Financial Statements, to the knowledge of the Sellers, as of the Balance
Sheet Date, the cost of completion with respect to each Assumed Contract
pertaining to PDT would not reasonably be expected to exceed the total contract
value by more than $10,000 to be paid by a customer or other Person to PDT
thereunder
Section 3.11    Litigation. Except as set forth in Schedule 3.11, there is no
Proceeding pending or, to the knowledge of the Sellers, threatened, against or
affecting any Subject Company, the Business or any of the Purchased Assets or
that would, in any case, prohibit or materially impair a Seller’s ability to
perform its obligations under this Agreement or the Transaction Documents, or to
consummate any of the transactions contemplated hereunder or thereunder. None of
the Subject Companies is subject to any Order, except for licenses and permits
granted in the Ordinary Course of Business.
Section 3.12    Taxes.
(a)    Each Subject Company has filed or caused to be filed with the appropriate
Taxing Authorities all Tax Returns required to be filed by such Subject Company
on or prior to the Closing Date (as determined by taking into account all
applicable extensions) and all such Tax Returns were correct and complete in all
material respects when filed. All Taxes shown on such Tax Returns, other than
such Taxes being contested, in good faith, have been paid.
(b)    All Taxes required to have been withheld by a Subject Company in
connection with amounts paid or owing to any employee, independent contractor,
creditor, member or other third party on or before the Closing Date have been
withheld in compliance with applicable Tax Law.


15

--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 3.12(c), to the Seller’s knowledge, no
outstanding claim has been made by a Governmental or Regulatory Authority in a
jurisdiction in which a Subject Company does not currently file Tax Returns that
such Subject Company is subject to taxation by that jurisdiction.
(d)    To the Seller’s knowledge, there is no audit currently pending against
any Subject Company in respect of any Taxes.
(e)    Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency,
in each case, which such waiver or extension is still in effect.
(f)    Seller is not or has not been a party to any “listed transaction” as
defined in Section 6707A(c)(2) of the Code.
(g)    There are no Liens, other than Permitted Liens, on any assets, properties
or rights of a Subject Company that arose in connection with any failure (or
alleged failure) to pay any Tax.
Section 3.13    Insurance. Set forth in Schedule 3.13 is a list and description
of each insurance policy that covers a Subject Company or the Business
(including self-insurance) (the “Insurance Policies”). To the knowledge of the
Sellers, such policies are in full force and effect. All premiums on the
Insurance Policies have been paid and each Subject Company is in compliance in
all material respects with the terms and provisions of such policies. No Subject
Company has received any notice of cancellation or non-renewal of any such
policy or arrangement, and, to the knowledge of the Sellers, there exists no
event, occurrence, condition or act which, with the giving of notice or the
lapse of time or the happening of any other event or condition, would entitle
any insurer to terminate or cancel any such policies.
Section 3.14    Intellectual Property.
(a)    The Subject Companies own, or have the right to use, all Owned
Intellectual Property and Licensed Intellectual Property necessary for the
conduct of the Business as currently conducted. No written claim has been
asserted or is pending by any Person challenging the ownership, validity or
enforceability of any Owned Intellectual Property, nor, to the knowledge of the
Sellers, does any valid basis exist for any such claim or a claim challenging
the ownership, validity or enforceability of any Licensed Intellectual Property.
To the knowledge of the Sellers, the operation of the Business as currently
conducted does not infringe or misappropriate the intellectual property or
proprietary rights of any Person. The Subject Companies have taken reasonable
steps to maintain and protect as confidential and proprietary their respective
trade secrets and other non-public proprietary information.
(b)    Schedule 3.14(b) identifies (i) each patent or registration within the
Owned Intellectual Property which has been issued or assigned to a Subject
Company, (ii) each pending patent application or application for registration
within the Owned Intellectual Property which a


16

--------------------------------------------------------------------------------





Subject Company has made, and (iii) each material license or other material
agreement which a Subject Company has granted to any third party with respect to
any of the Owned Intellectual Property, other than confidentiality agreements,
material transfer agreements, evaluation agreements, implied licenses and end
user license agreements. Schedule 3.14(b) also identifies each registered or
applied-for Mark owned or licensed by a Subject Company in the conduct of the
Business. Except as set forth on Schedule 3.14(b), with respect to each item of
Owned Intellectual Property required to be identified in Schedule 3.14(b): (i)
the Subject Company possess all right, title and interest in and to the item,
free and clear of any Liens or licenses (other than Permitted Liens, rights,
interests and licenses granted under confidentiality agreements, material
transfer agreements, evaluation agreements implied licenses, end user license
agreements and agreements under which the Subject Company obtains right, title
and interest in and to the underlying Owned Intellectual Property), (ii) the
item is not subject to any outstanding Order, (iii) no Proceeding is pending or,
to the knowledge of the Sellers, threatened which challenges the ownership,
validity, enforceability, use or ownership of the item and (iv) other than
routine indemnities given to distributors, sales representatives, dealers and
customers, the Subject Companies do not have any current obligations to
indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict with respect to the item.
(c)    Schedule 3.14(c) identifies each item of material Licensed Intellectual
Property that any third party owns and that a Subject Company uses pursuant to a
license, sublicense or agreement, other than items of Licensed Intellectual
Property subject to confidentiality agreements, material transfer agreements,
evaluation agreements, non-exclusive licenses that are generally available to
the public or implied licenses. Except as set forth on Schedule 3.14(c), with
respect to each item of Licensed Intellectual Property required to be identified
in Schedule 3.14(c): (i) to the knowledge of the Sellers, each license,
sublicense or other agreement covering the item is enforceable subject to
Standard Exceptions, (ii) no Subject Company nor, to the knowledge of the
Sellers, any other party to a license, sublicense or other agreement is in
breach or default, and to the knowledge of the Sellers, no event has occurred
which, with notice or lapse of time, would reasonably be expected to constitute
a breach or default or permit early termination, modification or acceleration
thereunder, (iii) no Subject Company nor, to the knowledge of the Sellers, any
other party to a license, sublicense or other agreement has repudiated any
provision thereof, (iv) to the knowledge of the Sellers, the underlying item of
Licensed Intellectual Property is not subject to any outstanding Order, (v) no
Proceeding is pending or, to the knowledge of the Sellers, threatened which
challenges the legality, validity, enforceability or use of the underlying item
of Licensed Intellectual Property and (vi) no Subject Company has granted any
sublicense or similar right with respect to any license, sublicense or other
agreement, other than confidentiality agreements, material transfer agreements,
evaluation agreements, implied licenses and end user license agreements.
Section 3.15    Compliance with Laws. Each Subject Company and the Purchased
Assets are currently in compliance with, all applicable Laws, Orders and Permits
except for such non-compliance that individually or in the aggregate would not
have a Material Adverse Effect. No Subject Company has received any written
notice to the effect that, or otherwise been advised that,


17

--------------------------------------------------------------------------------





it or any of its assets or properties are not in compliance with any applicable
Law, Order or Permit and, to the knowledge of the Sellers, there are no
presently existing facts, circumstances or events relating to the Business
which, with notice or lapse of time, would result in material violations of any
applicable Law, Order or Permit as of the Closing Date.
Section 3.16    Accounts Receivable; Accounts Payable.
(a)    Except as set forth on Schedule 3.16, all of the billed and unbilled
Accounts Receivable, including those reflected on the Telefonix Balance Sheet
and the PDT Balance Sheet, (net of any allowances for doubtful accounts and/or
reserves as reflected thereon) arose from bona fide transactions and represent
valid obligations of the obligor thereto. All billed Accounts Receivable will be
good and collectible in full in the ordinary course of business and in any event
not later than one hundred twenty (120) days after the Closing Date and all
unbilled Accounts Receivable will be good and collectible in full in the
ordinary course of business and in any event not later than one (1) year after
the Closing Date. To the knowledge of the Sellers, none of such Accounts
Receivable is, or at the Closing Date will be, subject to any counterclaim or
claim for set-off. Except as set forth on Schedule 3.16, no agreement for
deduction or discount has been made with respect to any of the Accounts
Receivable other than trade discounts provided in the Ordinary Course of
Business.
(b)    The Accounts Payable and Accrued Liabilities, including those reflected
on the Telefonix Balance Sheet and the PDT Balance Sheet, have arisen in bona
fide transactions in the Ordinary Course of Business. None of the Accounts
Payable or Accrued Liabilities, including those reflected on the Telefonix
Balance Sheet or the PDT Balance Sheet, represent amounts alleged to be owed by
a Subject Company which such Subject Company has disputed or refused to pay.
Section 3.17    Inventory. Schedule 3.17 sets forth all Inventory of the Subject
Companies as of the close of business on the day immediately preceding the date
hereof. Except as set forth in Schedule 3.17, (i) the Inventory is in the
physical possession of the Subject Companies and (ii) none of the Inventory has
been pledged as collateral or otherwise is subject to any Lien (other than a
Permitted Lien) or is held on consignment from others. All of the Inventory,
including that reflected on the Telefonix Balance Sheet and the PDT Balance
Sheet, (net of any reserves for excess and obsolete Inventory as reflected
thereon) is good and merchantable and is useable and salable by the Subject
Companies in the Ordinary Course of Business.
Section 3.18    Personnel.
(a)    Schedule 3.18 identifies for each Employee of each Subject Company as of
the date which is two (2) days prior to the date hereof, his or her (i) name,
(ii) position or job title, (iii) date of initial employment, (iv) base
compensation and bonus compensation earned in the year ended December 31, 2016,
and (v) current base compensation, and (vi) bonus compensation anticipated to be
paid in 2017.
(b)    With respect to the Employees, (i) no Subject Company is a party to any
labor union agreement, collective bargaining agreement or other agreement with
any labor union


18

--------------------------------------------------------------------------------





or other labor organization, (ii) no Subject Company is currently engaged in any
unfair labor practice under applicable Law and there is no unfair labor practice
charge against a Subject Company pending or, to the knowledge of the Sellers,
threatened before any Governmental or Regulatory Authority, (iii) there is
currently no labor strike, labor disturbance, labor slowdown, work stoppage or
other material organized labor dispute or arbitration pending or, to the
knowledge of the Sellers, threatened against a Subject Company and no material
grievance currently being asserted, (iv) no Subject Company has experienced a
labor strike, labor disturbance, slowdown, work stoppage or other organized
material labor dispute at any time during the three (3) years immediately
preceding the date of this Agreement, (v) there is no organizational campaign
being conducted or, to the knowledge of the Sellers, contemplated and there is
no pending or, to the knowledge of Sellers, threatened petition before any
Governmental or Regulatory Authority or other dispute as to the representation
of any employees of any Subject Company, and (vi) except as disclosed on
Schedule 3.18, there are no known Proceedings pending or, to the knowledge of
the Sellers, threatened against any Subject Company for unpaid wages, wrongful
termination, accidental injury or death, sexual harassment or discrimination or
violation of any Law.
(c)    To the knowledge of the Sellers, each Subject Company has classified each
individual who currently performs services for or on behalf of such Subject
Company with respect to the Business as a contractor or employee in accordance
with all applicable Laws.
(d)    Each Seller has on file a valid Form I-9 for each Employee employed by
it, excluding with respect to any independent contractors or leased employees
utilized by either Seller, who work in the United States. To the knowledge of
the Sellers, all Employees who work in the United States (excluding any
independent contractors or leased employees utilized by either Seller with
respect to which Sellers make no representations) are (i) United States citizens
or lawful permanent residents of the United States, (ii) aliens whose right to
work in the United States is unrestricted, or (iii) aliens who have valid,
unexpired, government-issued work authorization issued by the U. S. Department
of Homeland Security. No Company has been the subject of an immigration
compliance or employment visit from, nor has it been assessed any fine or
penalty by, or been the subject of any Order of, the United States Department of
Labor or the U. S. Department of Homeland Security.
Section 3.19    Employee Benefit Plans.
(a)    Schedule 3.19 sets forth (i) a list of all Employee Benefit Plans
sponsored by a Subject Company and (ii) a list of all other material
compensatory agreements or arrangements entered into or made by any Subject
Company with or for the benefit of, or relating to, any current Employee,
independent contractor or consultant (collectively, the “Subject Company
Employee Plans”).
(b)    The Sellers have provided the Purchaser true and complete copies or
summaries of each material Subject Company Employee Plan, together with all
amendments thereto.


19

--------------------------------------------------------------------------------





(c)    All Subject Company Employee Plans have been administered in material
accordance with their terms and are in compliance in all material respects with
applicable Law.
(d)    Except as set forth on Schedule 3.19(d), none of the Subject Company
Employee Plans is subject to Title IV of the Employee Retirement Income Security
Act of 1974 (“ERISA”).
(e)    Each Subject Company Employee Plan that is intended to be qualified under
Section 401(a) of the Code, is subject to a favorable determination letter from
the Internal Revenue Service. Seller has provided copies of the most recent
determination letters from the Internal Revenue Service with respect to each
such Subject Company Employee Plan.
(f)    Except as disclosed on Schedule 3.19, there are no pending or, to the
knowledge of the Sellers, threatened Proceedings (other than routine claims for
benefits), relating to any of the Employee Benefit Plans, or the assets of any
trust for any Subject Company Employee Plan.
Section 3.20    Environmental Matters.
Except as set forth on Schedule 3.20:
(a)    Within the past five (5) years, each of the Subject Companies (i) has
transported, stored, used and disposed of any Hazardous Materials in compliance
with all Environmental Laws and (ii) has operated and is currently operating the
Business with all Permits required under Environmental Law except, in each case,
where failure to so operate would not have a Material Adverse Effect.
(b)    There is no pending or, to the knowledge of the Sellers, threatened civil
or criminal litigation, written notice of violation, written inquiry or
information request by any Governmental or Regulatory Authority, relating to any
violation of Environmental Law involving any of the Subject Companies, and, to
the knowledge of the Sellers, no factual or legal basis for any Environmental
Claim to be made against any Subject Company. The Subject Companies have not
received any written notice of any investigation, Proceeding or Order concerning
any Environmental Condition or Environmental Claim.
(c)    Except for conditions that, either individually or in the aggregate,
would not reasonably be expected to result in any Subject Company incurring
material liability under Environmental Laws, (i) Within the past five (5) years,
there have been no Releases of any Hazardous Materials in violation of
Environmental Laws into the Environment by a Subject Company and (ii) within the
past five (5) years, with respect to any Releases of Hazardous Materials in
violation of Environmental Laws, the Subject Companies have given all required
notices to Governmental or Regulatory Authorities (copies of which have been
made available to the Purchaser).
(d)    The Sellers have made available to the Purchaser, prior to the execution
of this Agreement, true, correct and complete copies of all material
environmental reports, studies,


20

--------------------------------------------------------------------------------





investigations and audits in the Subject Companies’ possession that were
conducted within the past three (3) years and that pertain to the Leased Real
Property.
Section 3.21    Permits. Except as set forth on Schedule 3.21, the Subject
Companies have obtained and possess all Permits and have made all registrations
or filings with or notices to any Governmental or Regulatory Authority necessary
for the lawful conduct of the Business as presently conducted, or necessary for
the lawful ownership and operation of the Purchased Assets and the operation of
the Business as presently conducted, except as would not individually or in the
aggregate, have a Material Adverse Effect. All such Permits are in full force
and effect in accordance with their terms. Each Subject Company is in compliance
with all of its Permits, except for such non-compliances that would not,
individually or in the aggregate, have a Material Adverse Effect. No proceeding
to modify, suspend, revoke, withdraw, terminate or otherwise limit any such
Permit is pending or, to the knowledge of the Sellers, threatened.
Section 3.22    Absence of Changes. Except as set forth in Schedule 3.22, since
the Balance Sheet Date there has not been a Material Adverse Change with respect
to any Subject Company or the Business, no fact, circumstance or event exists or
has occurred which would, individually or in the aggregate, result in a Material
Adverse Change with respect to any Subject Company or the Business and, in
connection with the operation of the Business, no Subject Company has, except in
the Ordinary Course of Business or as required by the terms of this Agreement:
(a)    sold, transferred, leased, licensed or otherwise disposed of any material
assets or properties, other than the sale of Inventory;
(b)    acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or entered into any contract,
agreement, letter of intent or similar arrangement (whether or not enforceable)
with respect to the foregoing (excluding any non-disclosure or confidentiality
agreements);
(c)    declared, set aside or paid any dividends or distributions on its equity
securities;
(d)    issued, sold, acquired or redeemed any equity securities (or securities
convertible into equity securities), or granted any equity securities;
(e)    made any capital expenditure or commitment therefor in excess of $50,000
individually or $100,000 in the aggregate or otherwise acquired any assets or
properties or entered into any contract, agreement, letter of intent or similar
arrangement (excluding any non-disclosure or confidentiality agreements)
(whether or not enforceable) with respect to the foregoing;
(f)    entered into, materially amended or become subject to any joint venture,
partnership or similar arrangement;
(g)    incurred any Indebtedness;


21

--------------------------------------------------------------------------------





(h)    written-off as uncollectible any notes or Accounts Receivable, except
write-offs consistent with past practice charged to applicable reserves;
(i)    accelerated any monies due to or payable by a Subject Company, including,
without limitation, any Accounts Receivable;
(j)    received any deposits from customers in excess of $50,000 for work to be
performed following the Closing Date;
(k)    written down or written up the value of any Inventory in a manner not
consistent with its usual practice;
(l)    failed to pay any of its Accounts Payable in the Ordinary Course of
Business, except to the extent the same are being contested or disputed in good
faith;
(m)    made any change in any method of accounting or auditing practice;
(n)    paid, discharged, settled or satisfied any claims or Liabilities in
excess of $50,000, other than payments, discharges or satisfactions reserved
against in the Telefonix Balance Sheet or the PDT Balance Sheet;
(o)    paid or committed to pay any bonus or other amount not previously
required to be paid, forgiven any Indebtedness, except with respect to any
Excluded Loans, or increased or accelerated the due date of compensation, to any
officer, director, employee or consultant to a Subject Company or adopted,
granted, extended or increased the rate or terms of any Employee Benefit Plan,
except for any increases in the Ordinary Course of Business or increases of less
than 5%;
(p)    changed its cash management customs and practices (including the
collection of receivables and payment of payables); or
(q)    entered into any contract or letter of intent with respect to (whether or
not binding), or otherwise committed or agreed, whether or not in writing, to do
any of the foregoing.
Section 3.23    Suppliers and Customers. Schedule 3.23 sets forth a list of the
top ten (10) suppliers and customers of each of the Telefonix Business and the
PDT Covered Business, based on sales volume, for the period beginning on January
1, 2016 and ending on the Balance Sheet Date. Except as set forth in
Schedule 3.23, to the knowledge of the Sellers, no such supplier or customer has
canceled or otherwise terminated, or threatened in writing to cancel or
otherwise terminate, its relationship with any Subject Company other than in the
Ordinary Course of Business. No Subject Company has received written notice that
any such supplier or customer will cancel or otherwise materially and adversely
modify its relationship with such Subject Company or limit its services,
supplies or materials to such Subject Company other than in the Ordinary Course
of Business. Except as set forth in Schedule 3.23, no customer of any Subject
Company has any re-stocking rights to return any non-defective products to such
Subject Company for reimbursement or credit.
Section 3.24    Brokers’ or Finders’ Fees. Except for Mesirow Financial, Inc.,
no broker, Person or firm acting on behalf of the Sellers is, or will be,
entitled to any commission or brokers’


22

--------------------------------------------------------------------------------





or finders’ fees from the Purchaser or from any of its Affiliates, in connection
with any of the transactions contemplated by this Agreement.
Section 3.25    Product Warranties.
(a)    Schedule 3.25(a) contains a form of each product warranty relating to
products produced or sold by a Subject Company or services performed by a
Subject Company which will be in effect on the Closing Date.
(b)    No products designed, manufactured, marketed or sold by a Subject Company
has been recalled or withdrawn (whether voluntarily or otherwise) at any time
during the past three (3) years (for purposes of this Section 3.25, a product
shall have been recalled or withdrawn if all or a substantial number of products
in a product line were recalled or withdrawn) and (ii) no Proceedings by (or to
the knowledge of the Sellers, no investigations by) any Governmental or
Regulatory Authority have been instituted, threatened or completed at any time
during the past three (3) years seeking the recall, withdrawal, suspension or
seizure of any product sold by a Subject Company.
(c)    Except as set forth on Schedule 3.25(c), to the knowledge of the Sellers,
no material defect exists in any design, materials, manufacture or otherwise in
any products designed, manufactured, marketed or sold by a Subject Company
during the past three (3) years or any defect in, or replacement of, any such
products exists which could give rise to any material claim.
(d)    Except as provided in any of the standard product warranties described in
Section 3.25(a) and as otherwise set forth in Schedule 3.25(d), no Subject
Company has sold any products or services which are subject to an extended
warranty of the Subject Companies beyond twelve (12) months and which warranty
has not yet expired.
Section 3.26    Export Controls Regulations.
(a)    Schedule 3.26(a) contains a true and complete list of (i) all current and
active import and export licenses issued by the United States government for the
products imported or exported by a Subject Company related to the Business and
for the procurement by a Subject Company of materials related to the manufacture
of the products of the Business; and (ii) a current accounting of licensing
exemptions used by each Subject Company for products of the Business being
imported or exported.
(b)    Schedule 3.26(b) contains a true and complete list of all voluntary
disclosures made to the U.S. Government by a Subject Company with respect to
potential violations of import and export matters related to the Business within
the last five (5) years.
(c)    To the knowledge of the Sellers, no current or past violation of the
regulations of the United States or of any foreign government as related to the
import or export of the products of the Business has occurred during the last
five (5) years.


23

--------------------------------------------------------------------------------





(d)    To the knowledge of the Sellers, the Subject Companies are in compliance
in all material respects with the U.S. Government regulations regarding the
export of commercial and defense related products and technology.
Section 3.27    Improper Payments. No Subject Company nor, to the knowledge of
the Sellers, any of the their respective directors, managers, officers, or
employees have (i) used any funds of a Subject Company for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others or
established or maintained any unlawful or unrecorded funds in violation of
Section 104 of the Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable foreign, federal or state law or (ii) accepted or received any
unlawful contributions, payments, expenditures or gifts in violation of
applicable Laws, during the last there (3) years.
Section 3.28    Exclusivity of Representations. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS ARTICLE III (INCLUDING THE RELATED PORTIONS OF
THE DISCLOSURE SCHEDULES), NEITHER SELLERS NOR ANY OTHER PERSON HAS MADE OR
MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, EITHER WRITTEN OR
ORAL, ON BEHALF OF SELLERS, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO THE
ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE BUSINESS AND THE
PURCHASED ASSETS FURNISHED OR MADE AVAILABLE TO PURCHASER AND ITS
REPRESENTATIVES. THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLERS IN THIS
AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES HERETO AND ANY CERTIFICATE OR
AGREEMENT DELIVERED IN CONNECTION HEREWITH) ARE IN LIEU OF AND ARE EXCLUSIVE OF
ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTIES. ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES ARE
HEREBY SPECIFICALLY AND AFFIRMATIVELY DISCLAIMED BY PURCHASER. PURCHASER
ACKNOWLEDGES THAT THIS DISCLAIMER IS CONSPICUOUS. THE SELLERS MAKE NO
REPRESENTATIONS AND WARRANTIES REGARDING: (A) ANY BUDGETS, LONG RANGE PLANS,
STRATEGIC PLANS, MARKET ANALYSIS, FORECASTS, PROJECTIONS, OPINIONS AND SIMILAR
MATERIALS PREPARED OR FURNISHED BY THE SELLERS OR THEIR AFFILIATES WITH RESPECT
TO THE BUSINESS, (B) FUTURE PROSPECTS, INCOME POTENTIAL, OPERATING EXPENSES, OR
USES.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Purchaser represents and warrants to the Sellers as follows:
Section 4.1    Existence and Good Standing. The Purchaser (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Illinois, (ii) has all requisite corporate power and authority to own
its property and to carry on its business as now


24

--------------------------------------------------------------------------------





conducted and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character or location of the properties owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary, except for such jurisdictions where the failure to
be so qualified or licensed would not have a Material Adverse Effect.
Section 4.2    Authority and Enforceability. The Purchaser has all necessary
power and authority and has taken all action necessary to authorize, execute and
deliver the Transaction Documents, to consummate the transactions contemplated
thereby, and to perform its obligations thereunder. No other action on the part
of the Purchaser is required to authorize the execution and delivery of the
Transaction Documents and to consummate the transactions contemplated thereby.
The Transaction Documents, when delivered in accordance with the terms hereof,
assuming the due execution and delivery of this Agreement and each such other
document by the other Parties hereto and thereto, will have been duly executed
and delivered by the Purchaser and will be valid and binding obligations of the
Purchaser, enforceable against it in accordance with their respective terms
subject to Standard Exceptions.
Section 4.3    Consents and Approvals; No Violations.
(a)    The execution and delivery of this Agreement and the Transaction
Documents by the Purchaser does not, and the consummation by the Purchaser of
the transactions contemplated hereby and thereby will not, result in a violation
or breach of, conflict with, constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
payment or acceleration) under, or result in the creation of any Lien upon any
of the properties or assets of the Purchaser under: (i) any provision of the
certificate of incorporation or by-laws of the Purchaser; (ii) subject to
obtaining and making any of the approvals, consents, notices and filings
referred to in paragraph (b) below, any Law or Order applicable to the
Purchaser, or by which any of its properties or assets may be bound or (iii) any
contract to which the Purchaser is a party, or by which any of its properties or
assets is bound, other than in the case of (ii) or (iii) above, any violation,
conflict, breach, acceleration, termination, modification or payment that,
individually or on the aggregate, would not reasonably be expected to have a
Materially Adverse Effect.
(b)    Except for (i) the filing of notification and report forms with the FTC
and the DOJ under the HSR Act and the expiration or termination of any
applicable waiting period thereunder, (ii) the filing of all applications and
notices, as applicable, with foreign Governmental Authorities under the Foreign
Competition Laws, the issuance of consents, authorizations or approvals of such
applications by such authorities, if required, and the expiration or termination
of any applicable waiting periods thereunder, no consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority or other
Person is necessary or required under any of the terms, conditions or provisions
of any Law or Order applicable to the Purchaser or by which the Purchaser or any
of its assets or properties may be bound, for the execution and delivery of the
Transaction Documents by the Purchaser or the performance by the Purchaser of
its obligations thereunder or the consummation of the transactions contemplated
thereby.


25

--------------------------------------------------------------------------------





Section 4.4    Brokers’ or Finders’ Fees. No broker, Person or firm acting on
behalf of the Purchaser or any of its Affiliates is, or will be, entitled to any
commission or brokers’ or finders’ fees from the Sellers or from any of their
Affiliates, in connection with any of the transactions contemplated by this
Agreement.
Section 4.5    Proceedings. The Purchaser is not a party to any pending
Proceeding that would prohibit or materially impair its ability to perform its
obligations under this Agreement or to consummate any of the transactions
contemplated hereunder.
Section 4.6    Sufficiency of Funds. As of the Closing, Buyer will have
sufficient cash on hand or other sources of immediately available funds to
enable it to pay the Purchase Price and consummate the transactions contemplated
by this Agreement.
Section 4.7    Exclusivity of Representations. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS ARTICLE IV, NEITHER PURCHASER NOR ANY OTHER
PERSON HAS MADE OR MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, EITHER WRITTEN OR ORAL, ON BEHALF OF PURCHASER. THE REPRESENTATIONS
AND WARRANTIES MADE BY THE PURCHASER IN THIS AGREEMENT (INCLUDING THE EXHIBITS
AND SCHEDULES HERETO AND ANY CERTIFICATE OR AGREEMENT DELIVERED IN CONNECTION
HEREWITH) ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES. PURCHASER
HEREBY SPECIFICALLY AND AFFIRMATIVELY DISCLAIMS ANY SUCH OTHER OR IMPLIED
REPRESENTATIONS OR WARRANTIES. SELLERS ACKNOWLEDGE THAT THIS DISCLAIMER IS
CONSPICUOUS. NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE SELLERS OR THEIR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION, INCLUDING ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA.
ARTICLE V    
COVENANTS
Section 5.1    Access to Information. Prior to the Closing, Purchaser shall be
permitted, through its officers, employees and representatives (including its
legal advisors and accountants), reasonable access to the properties, books and
records of the Subject Companies as it reasonably requests. Any such access
shall be during regular business hours upon reasonable advance written notice
and under reasonable circumstances, shall not unreasonably interfere with the
normal operations of the Sellers, shall be subject to restrictions under
applicable Law and shall be done under the supervision of the Subject Companies’
personnel. Notwithstanding anything to the contrary in this Agreement, the
Subject Companies shall not be required to disclose any information to Purchaser
if such disclosure would, in the Subject Companies’ sole discretion: (a) cause
significant competitive harm to the Subject Companies and their business, if the
transactions contemplated by this Agreement are not consummated; (b) jeopardize
any attorney-client or other privilege; or (c) contravene any applicable Law,
fiduciary duty or binding agreement entered into prior to the date


26

--------------------------------------------------------------------------------





of this Agreement. Except as specifically required by this Agreement, prior to
the Closing, without the prior written consent of Telefonix, Purchaser shall not
contact any customers, suppliers, vendors or Employees of the Business.
Section 5.2    Notice of Certain Events. From time to time prior to the Closing,
the Sellers shall have the right, by written notice to Purchaser, to supplement
or amend the Schedules with respect to any matter (a) which, if known, existing
or occurring at or prior to the date of this Agreement, would have been required
to be set forth or described in the Schedules, (b) which is necessary to correct
any information in such Schedule which has been rendered inaccurate by an event,
condition, fact or circumstance occurring after the date of this Agreement or
(c) which would constitute a violation or breach of this Agreement (or a breach
of any representation or warranty contained herein) and the Schedules shall be
supplemented or amended accordingly. For purposes of the conditions to Closing
in Section 6.1, the Schedules shall be deemed to include only that information
contained therein on the date of this Agreement and shall be deemed to exclude
any information contained in any subsequent supplement or amendment thereto;
provided, however, that in the event the Parties shall consummate the Closing of
the transactions contemplated hereby, the Schedules shall be deemed to be
amended to include all such supplements and amendments.
Section 5.3    Conduct of the Business Pending the Closing.
(a)    Prior to the Closing, except (i) as required by applicable Law, (ii) as
contemplated by Schedule 5.3, (iii) as otherwise contemplated by this Agreement
or (iv) with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, delayed or conditioned), the Sellers shall, and shall
cause the PDT Subsidiaries to, (A) conduct the Business in the Ordinary Course
of Business; (B) preserve the present business operations of the Subject
Companies and (C) use commercially reasonable efforts to preserve the present
relationships with customers and employees of the Subject Companies.
(b)    Except (i) as required by applicable Law, (ii) as otherwise contemplated
by this Agreement, (iii) as set forth in Schedule 5.3 or (iv) with the prior
written consent of Purchaser (which consent shall not be unreasonably withheld,
delayed or conditioned), the Sellers shall not, and shall cause the PDT
Subsidiaries to not:
(i)    transfer, issue, sell or dispose of any equity interests or other
securities of the Subject Companies or grant options, warrants, calls or other
rights to purchase or otherwise acquire equity interests or other securities of
the Subject Companies;
(ii)    amend the organizational documents of the Subject Companies;
(iii)    acquire any properties or assets or sell, assign, license, transfer,
convey, lease or otherwise dispose of any of the properties or assets of the
Subject Companies (except in the Ordinary Course of Business or for the purpose
of disposing of obsolete or worthless assets);


27

--------------------------------------------------------------------------------





(iv)    enter into or agree to enter into any merger or consolidation with any
Person;
(v)    make any material changes in any method of accounting or accounting
practice or policy other than as required by GAAP;
(vi)    take any action that would cause any of the changes, events or
conditions described in Section 3.22 to occur; or
(vii)    agree in writing to do anything prohibited by this Section 5.3.
Section 5.4    Waiver.
(a)    The Sellers may (i) extend the time for the performance of any of the
obligations or other acts of Purchaser or, after the Closing, any of the
obligations or other acts to be performed by Purchaser, (ii) waive any
inaccuracies in the representations and warranties of Purchaser contained herein
or in any document delivered by Purchaser pursuant hereto, or (iii) waive
compliance with any of the agreements or conditions of Purchaser contained
herein or, after the Closing, compliance with any of the agreements of Purchaser
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Sellers.
(b)    Purchaser may (i) extend the time for the performance of any of the
obligations or other acts of the Sellers, (ii) waive any inaccuracies in the
representations and warranties of any of the Sellers contained herein or in any
document delivered by any of the Sellers pursuant hereto, or (iii) waive
compliance with any of the agreements of the Sellers contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by Purchaser.
(c)    Any waiver of any term or condition shall not be construed as a waiver of
any subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
Party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.
Section 5.5    Public Announcements. No Party will, nor will any of their
respective Affiliates, without the prior approval of the other Parties, issue
any press releases or otherwise make any public filings or public statements
with respect to the transactions contemplated by this Agreement or disclose the
terms or existence of this Agreement to any Person, except as may be required by
or advisable under applicable Law or regulation or by obligations pursuant to
any listing agreement with any national securities exchange.
Section 5.6    Accounts Receivable. From and after the Closing, Purchaser shall
use commercially reasonable efforts consistent with Sellers’ past practices to
collect all of the billed Accounts Receivable within 120 days after the Closing
Date and all of the unbilled Accounts Receivable within one (1) year after the
Closing Date. Purchaser further agrees that, from and after the Closing, it
shall not, directly or indirectly, take any action, or fail to take any action,
that would have the effect of delaying, interfering with or in any way hindering
the collection of any of the


28

--------------------------------------------------------------------------------





Accounts Receivable, or that would permit any customer to extend the due date
for payment of any of the Accounts Receivable; provided, however, that if any
action or inaction on behalf of Purchaser that is prohibited by this Section
3.16 shall occur, the occurrence of such action or inaction and any negative
effect that such action or inaction may have on the collection of any of the
Accounts Receivable shall not in any case constitute a breach of the
representations and warranties by Sellers set forth in Section 3.16(a). In
addition, Purchaser shall promptly notify Sellers in writing and reasonably
consult with Sellers to the extent that Purchaser reasonably anticipates that it
will be unable to collect any of the billed Accounts Receivable within 120 days
after the Closing Date or any of the unbilled Accounts Receivable within one (1)
year after the Closing Date (hereinafter referred to as an “Uncollectible
Account”). Within fifteen (15) days of receipt of any such notice, Sellers may
elect by delivering written notice to Purchaser (a “Repurchase Notice”) to
repurchase any such Uncollectible Account from Purchaser for a purchase price
equal to the aggregate face value of such Uncollectible Account. No later than
ten (10) days following receipt of such Repurchase Notice, Purchaser shall
execute and deliver to Sellers all instruments as shall be reasonably necessary
to effectively vest in Sellers all of the right, title and interest of Purchaser
with respect to any Uncollectible Account which is the subject of a Repurchase
Notice without any representation or recourse. Notwithstanding anything to the
contrary set forth in this Agreement, Buyer shall not be entitled to
indemnification or any other remedy pursuant to this Agreement with respect to
any Uncollectible Account which is repurchased by Sellers as described herein.
Section 5.7    Further Assurances.
(a)    At any time and from time to time at or after the Closing, each of the
Parties will, at the reasonable request of the other Party without further
consideration, execute and deliver any further deeds, bills of sale,
endorsements, assignments, and other instruments of conveyance and transfer, and
take such other actions as such Party may reasonably request in order (i) to
more effectively (A) transfer, convey, assign and deliver to the Purchaser, and
to place the Purchaser in actual possession and operating control of, and to
vest, perfect or confirm, of record or otherwise, in such entities all right,
title and interest in, to and under the Purchased Assets and (B) assume the
Assumed Liabilities, (ii) to assist in the collection or reduction to possession
of any and all of the Purchased Assets or to enable the Purchaser to exercise
and enjoy all rights and benefits with respect thereto or (iii) to otherwise
carry out the intents and purposes of this Agreement.
(b)    At any time and from time to time at or after the Closing, the Purchaser
shall hold all books and records included in the Purchased Assets and not
destroy or dispose of any such books or records for a period of seven (7) years
from the Closing. During such seven (7) year period, the Purchaser shall permit
the Sellers and their respective officers, employees and representatives
(including their legal advisors and accountants), at the sole cost of the
Sellers, to have reasonable access to the premises and Books and Records
included in the Purchased Assets, including by making tax, accounting and
financial personnel and other appropriate employees and officers of the
Purchaser available to the Sellers and their respective representatives with
regard to any reasonable business purpose (including any Tax matter) or in
connection with any claim, dispute, action, cause of action, investigation or
proceeding of any kind by or against any Person, with


29

--------------------------------------------------------------------------------





respect to any and all periods prior to or including the Closing Date, that the
Sellers may reasonably require. Any such access shall be during regular business
hours upon reasonable advance written notice and under reasonable circumstances,
shall not unreasonably interfere with the normal operations of the Purchaser,
shall be subject to restrictions under applicable Law and shall be done under
the supervision of the Purchaser’s personnel.
Section 5.8    Warranty Obligations.
(a)    Following the Closing Date, the Purchaser will perform in a
cost-effective manner all Warranty Obligations. The Warranty Obligations to be
paid, performed, and discharged by the Purchaser will be limited only to the
obligations required to be performed pursuant to the terms of the applicable
warranties of the Sellers in effect as of the Closing and shall exclude any
services, upgrades, customer satisfaction work or additions provided voluntarily
to any customer and not specifically required to be performed or provided
pursuant to the terms of any such warranties. Products will be deemed to be
“manufactured, sold and shipped” prior to the Closing Date if such products were
manufactured, sold, and shipped, and, if required under the terms of the
applicable contract, the customer had completed acceptance testing of such
products, prior to the Closing Date; products that were not so manufactured,
sold and shipped and accepted prior to the Closing Date or were in raw materials
or work in process Inventory will not be deemed to have been manufactured, sold
and shipped prior to the Closing Date and any warranty obligations with respect
to such products will be the sole responsibility of the Purchaser. As
consideration for the Purchaser’s performance of the Warranty Obligations, the
Sellers will reimburse the Purchaser for the reasonable direct material and
labor costs actually incurred by the Purchaser or its Affiliates in performing
such Warranty Obligations but only to the extent that the aggregate amount of
all such costs incurred by the Purchaser or its Affiliates in performing all
such Warranty Obligations exceeds $200,000 (the “Warranty Threshold”), whereupon
the Sellers shall reimburse the Purchaser for all such costs above the Warranty
Threshold, subject to the limitations set forth herein. The reimbursement by the
Sellers for the Warranty Obligations is payable within thirty (30) Days of the
Sellers’ receipt of an invoice from the Purchaser accompanied by a summary of
the Warranty Obligations completed, which shall include, at a minimum, the
Telefonix Part Number, Customer Part Number, serial number, MOD level (if
applicable), original ship date, customer RMA description and a repair summary.
(b)    Purchaser shall use commercially reasonable efforts to minimize direct
costs associated with any such Warranty Obligations. Purchaser shall maintain
detailed records and reports showing claims made by customers, non-warranty and
warranty determinations and detailed costing (including, without limitation,
material and labor costs) for each Warranty Obligation paid, performed, or
discharged by Purchaser. Upon Sellers’ request, Purchaser shall promptly provide
all such detailed records and reports with respect to any Warranty Obligations
to Sellers for their review.
(c)    The Purchaser shall provide prior written notice to the Sellers if such
Warranty Obligations, are expected to exceed $10,000 individually or $50,000 in
the aggregate, for a particular customer or a particular product.


30

--------------------------------------------------------------------------------





(d)    If Sellers object to the Purchaser’s payment, performance or discharge of
any Warranty Obligations or any request for reimbursement thereof, then Sellers
shall deliver a notice of a dispute to the Purchaser and the Parties shall
thereafter reasonably cooperate with one another and endeavor in good faith to
reach an agreement on the disputed amounts and Warranty Obligations and neither
Sellers shall be required to reimburse or make any payments to Purchaser with
respect thereto until the Parties resolve the dispute. If the Parties are unable
to reach an agreement within fifteen (15) days after the delivery of such
dispute notice by the Sellers to Purchaser, then the Parties may adjudicate the
dispute.
(e)    Notwithstanding anything to the contrary, Seller shall not be obligated
to reimburse Purchaser for any costs related to the performance of the Warranty
Obligations: (i) if such costs relate to the work performed by or actions of the
Purchaser or its Affiliates; (ii) if such costs relate to extended product
warranties that are negotiated or given by the Purchaser after the Closing; and
(iii) any overhead costs associated with Purchaser’s performance of the Warranty
Obligations.
(f)    In addition to the foregoing, notwithstanding anything to the contrary,
(i) if the Purchaser generates revenue in connection with the performance of any
Warranty Obligations and the amount of such revenue exceeds the costs actually
incurred by the Purchaser or its Affiliates in performing such Warranty
Obligations, then the Sellers shall not be obligated to reimburse the Purchaser
for any such costs and such costs shall not count towards the Warranty
Threshold; (ii) if the net revenues generated in connection with the performance
of any Warranty Obligations are less than the costs actually incurred by the
Purchaser or its Affiliates in performing such Warranty Obligations, then the
Sellers shall only be obligated to reimburse the Purchaser for an amount equal
to the lesser of (A) the costs actually incurred by the Purchaser or its
Affiliates in performing such Warranty Obligations less the total revenue
generated in connection with the performance of such Warranty Obligations, or
(B) the costs actually incurred by the Purchaser or its Affiliates in performing
such Warranty Obligations (the “Net Cost”), and only the Net Cost shall be
counted towards the Warranty Threshold.
Section 5.9    Employee Matters.
(a)    Prior to Closing, except as set forth on Schedule 5.9(a), Purchaser will
provide each Employee of the Sellers (excluding any independent contractors or
leased employees engaged by the Sellers or employees of such independent
contractors) with a written offer of at-will employment with the Purchaser, such
employment to be effective immediately as of the Closing, and Sellers shall
terminate the employment of each such Employee, such termination to be effective
immediately as of the Closing (each such Employee, upon accepting an offer of
employment from the Purchaser, a “Transferred Employee”); provided that, (i) any
offer to an Employee who is on a leave of absence (including disability leave)
on the Closing Date shall be effective on the later of the Closing Date or the
date such Employee is released to return to active employment, and (ii) the
employees listed on Schedule 5.9(a)(ii) shall be retained by the Sellers and
shall not be considered Transferred Employees. The Closing Date and any such
later date upon which an Employee accepts


31

--------------------------------------------------------------------------------





employment with the Purchaser shall be referred to herein as a “Purchaser
Employment Date.” Notwithstanding the foregoing, nothing herein will require the
Purchaser to retain any Transferred Employee for any period of time or otherwise
restrict or limit the Purchaser’s right to terminate or otherwise alter the
terms of employment of any such Transferred Employee, each of whom will be
considered an employee “at will” except to the extent covered by an employment
agreement or a severance agreement. Purchaser shall be responsible for
effectuating the transfer of individuals employed through temporary agencies to
employment by Purchaser in cooperation with the appropriate temporary agencies.
(b)    As of the first day following the applicable Purchaser Employment Date,
to the extent permitted by the applicable plan, program or arrangement, each
Transferred Employee shall be permitted to participate in plans, programs and
arrangements of the Purchaser and its Affiliates relating to compensation and
employee benefits as are provided to other employees of the Purchaser with
similar responsibilities, provided that Purchaser shall assume the Assumed
Employee Benefit Plans and will continue to provide them to Transferred
Employees after the Closing.
(c)    As of the Closing Date, each Transferred Employee will be given full
prior service credit for their employment with the Sellers under each Purchaser
employee benefit plan under which the Purchaser employees participate and where
such prior credit is permitted by the terms of such Purchaser employee benefit
plan.
(d)    Purchaser shall be solely responsible for any liability or obligation
under The Worker Adjustment and Retraining Notification Act (WARN Act) or any
similar law incurred or arising as a result of the termination of any
Transferred Employee on or after the Closing Date.
Section 5.10    Post-Closing Payments in Respect of Purchased Assets. If a
Seller receives any payments in respect of the Purchased Assets at any time
after the Closing (other than in respect of checks that have been deposited but
have not yet cleared (i.e. incoming float)), such Seller shall (a) receive such
payments in trust for the benefit of Purchaser, (b) segregate such funds from
such Seller’s other funds and (c) deliver such funds to Purchaser within ten
(10) days of receipt thereof.
Section 5.11    Confidentiality.
(a)    Commencing on the date hereof and continuing for a period of five (5)
years thereafter, the Sellers will not, (i) divulge, transmit or otherwise
disclose (except as legally compelled by Order, and then only to the extent
required, after prompt notice to the Purchaser of any such Order), directly or
indirectly, any Confidential Information with respect to the Business and
(ii) use, directly or indirectly, any Confidential Information for the benefit
of anyone other than the Purchaser.
(b)    It is the desire and intent of the Parties to this Agreement that the
provisions of this Section 5.11 will be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portion of this
Section 5.11 will be adjudicated to be invalid or unenforceable, this
Section 5.11


32

--------------------------------------------------------------------------------





will be deemed amended to delete therefrom such provision or portion adjudicated
to be invalid or unenforceable, such amendment to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made.
(c)    The Parties recognize that the performance of the obligations under this
Section 5.11 by the Sellers is special, unique and extraordinary in character,
and that in the event of the breach by any Seller of the terms and conditions of
this Section 5.11, the Purchaser may be entitled, to seek the specific
performance thereof by the Sellers or to seek an injunction or other equitable
relief in any court of competent jurisdiction enjoining any such breach. The
Sellers further agree that the Purchaser will not be required to post a bond or
other security in connection with the issuance of any such injunction.
Section 5.12    Sale of Hong Kong Entity. Prior to or simultaneously with the
Closing, Yuen Wai Kheong and Purchaser (or an Affiliate of Purchaser) will enter
into a purchase agreement for the sale of all of the outstanding equity
interests in Alliance Technology HK Limited to Purchaser (the “Hong Kong
Purchase Agreement”), on terms mutually acceptable to Purchaser, and Yuen Wai
Kheong. Following the Closing, Purchaser shall be solely responsible for
obtaining any and all licenses required to operate in China or Hong Kong,
including any network access licenses. Telefonix shall use commercially
reasonable efforts to assist in the negotiation of such Hong Kong Purchase
Agreement and in obtaining such licenses, provided that Telefonix shall not be
required to pay any consideration therefor.
Section 5.13    Sale of PDT Ukraine. Prior to the Closing, PDT will enter into a
purchase agreement for the purchase by PDT of all of the equity interests in PDT
Ukraine held by Vasyl Herasymchuk (the “Ukraine Purchase Agreement”), on terms
mutually acceptable to Purchaser, PDT and Vasyl Herasymchuk, provided that the
parties thereto shall have no obligations to consummate the transactions
contemplated by the Ukraine Purchase Agreement prior to the Closing.
Section 5.14    Non-Competition and Non-Solicitation.
(a)    In consideration of the purchase of the Purchased Assets by the
Purchaser, each of the Sellers, and Burke agrees that from the date of this
Agreement until the fifth anniversary of the Closing Date, it will not:
(i)    within any jurisdiction or marketing area in which the Restricted
Business is conducted on the date of Closing, directly or indirectly own,
manage, operate, control, be employed by (whether as an employee, consultant or
advisor) or participate in the ownership, management, operation or control of,
or otherwise serve or advise any business of the type and character engaged in
and competitive with the Restricted Business as it is conducted as of the
Closing. For these purposes, ownership of securities of one percent (1%) or less
of any class of securities of a public company will not be considered to be
competition with the Restricted Business;
(ii)    induce or attempt to induce any existing customer, supplier, licensee or
other business relation of the Restricted Business as it is conducted as of the
Closing, not to


33

--------------------------------------------------------------------------------





transact business with the Purchaser or to transact business with another
company in lieu of doing business with the Purchaser; or
(iii)    solicit for itself or any Person (other than the Purchaser) the
business of any Person with respect to the products of the Restricted Business
as it is conducted as of the Closing, in lieu of doing business with the
Purchaser, that is or was a customer, supplier, licensee or other business
relation of the Restricted Business within two (2) years prior to the date of
this Agreement, or in any way intentionally interfere with the relationship
between the Purchaser and any such Person.
Notwithstanding anything to the contrary in this Section 5.14, each of the
Sellers and Burke shall be allowed to: (A) conduct business similar to the
Restricted Business in Hong Kong and China until Purchaser offers to purchase
such business on terms mutually acceptable to Yuen Wai Kheong and Purchaser and
such transaction is consummated; and (B) maintain an ownership interest in
Addvalue Technologies Ltd.
(b)    Each of the Sellers and Burke agrees that for a period of five (5) years
from and after the Closing Date it will not knowingly induce, attempt to induce,
or in any way knowingly interfere with the relationship between the Purchaser
and any Transferred Employee; or solicit, employ or otherwise contract for the
services of any Transferred Employee. The preceding sentence does not, however,
prohibit each of the Sellers and Burke from (i)  making general solicitations
for employment by means of advertisements, public notices, or internal or
external websites or job search engines or hiring any person who has responded
to such general solicitations and were not specifically targeted for
solicitation or hiring; (ii) soliciting, hiring or contracting with any
individual whose employment with the Purchaser has terminated; or (iii) from
soliciting, hiring or contracting with any individual for personal services to
be performed outside of such individual’s normal working hours and which are
unrelated to the Restricted Business (including but not limited to maintenance
services, lawn care and landscaping services and/or other household services).
(c)    It is the desire and intent of the Parties to this Agreement that the
provisions of this Section 5.14 will be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portion of this
Section 5.14 will be adjudicated to be invalid or unenforceable, this
Section will be deemed amended to delete therefrom such provision or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made.
(d)    The Parties recognize that the performance of the obligations under this
Section 5.14 by the Sellers and Burke is special, unique and extraordinary in
character, and that in the event of the breach by either Seller or by Burke of
the terms and conditions of this Section 5.14, the Purchaser may be entitled to
seek the specific performance thereof by such Seller or Burke or to enjoin such
Seller or Burke from performing services for any Person.


34

--------------------------------------------------------------------------------





(e)    The Parties acknowledge and agree that damages in the event of a breach
of any of the provisions of Section 5.14 would be difficult, if not impossible,
to ascertain and it is therefore agreed that the Purchaser, in addition to and
without limiting any other remedy or right it may have, may seek an injunction
or other equitable relief in any court of competent jurisdiction enjoining any
such breach. The Sellers and Burke further agree that the Purchaser will not be
required to post a bond or other security in connection with the issuance of any
such injunction.
Section 5.15    Regulatory Approvals.
(a)    The Sellers and Purchaser shall, as promptly as practicable after the
date hereof, file, or cause to be filed, all required notifications and report
forms under the HSR Act with the FTC and the DOJ in connection with the
transactions contemplated by this Agreement. The Sellers and Purchaser shall, as
promptly as practicable after the date hereof, file, or cause to be filed, all
required notices to and all required applications with Governmental Authorities
under applicable Foreign Competition Laws in connection with the transactions
contemplated hereby. Subject to the limitations set forth in Section 5.15(b),
each Party shall use its reasonable best efforts to take all commercially
reasonable actions necessary to obtain any necessary clearance or approval under
applicable Regulatory Laws; provided, however, that nothing in this
Section 5.15(a) shall impose any obligation on any Party extending beyond the
date in Section 8.1(a), or limit a Party’s right to terminate this Agreement
pursuant to Section 8.1.
(b)    Notwithstanding anything in this Agreement to the contrary, it is
expressly understood and agreed that: (i) Purchaser or Sellers shall have no
obligation to litigate or contest any Proceeding (whether temporary, preliminary
or permanent); and (ii) nothing in this Section 5.15 shall require, or be
construed to require, Purchaser or Sellers or any of their Affiliates to agree
to (A) sell, hold, divest, lease, license, transfer, dispose of or otherwise
encumber or impair any assets, businesses or interests of Purchaser, any Seller
or any of their respective Affiliates or the Business; (B) any conditions
relating to, or changes or restrictions in, the operations of any such assets,
businesses or interests which, in either case, could reasonably be expected to
result in a Material Adverse Effect or materially or adversely impact the
economic or business benefits to Purchaser or Sellers of the transactions
contemplated by this Agreement; or (C) any material modification or waiver of
the terms and conditions of this Agreement.
(c)    All filing fees in connection with any filings that must be made by any
of the Parties under the HSR Act or any applicable Foreign Competition Laws
shall be borne one-half by the Purchaser and one-half by the Sellers. The
Sellers and Purchaser each shall keep the other reasonably apprised of the
status of matters relating to completion of the transactions contemplated
hereby. No Party will directly or indirectly extend any waiting period under the
HSR Act or any applicable Foreign Competition Laws or enter into any agreement
to delay or not to consummate the transactions contemplated by this Agreement
except with the prior written consent of the other, which consent as to any
extension or delay in consummation shall not be unreasonably withheld,
conditioned or delayed in light of closing the transactions contemplated by this
Agreement as soon as reasonably possible (and in any event no later than the
date in Section 8.1(a)). Purchaser and its


35

--------------------------------------------------------------------------------





Affiliates shall not take any action, refrain from taking any action or permit
any action to be taken which is inconsistent with this Agreement or which would
reasonably be expected to impede, delay or prevent the consummation of the
transactions contemplated hereby.
(d)    In connection with this Section 5.15, the Parties shall, to the extent
permitted by applicable Law (i) cooperate in all respects with each other in
connection with any filing, submission, investigation or inquiry, (ii) promptly
inform the other Parties of any communication received by such Party from, or
given by such Party to any Governmental or Regulatory Authority and of any
material communication received or given in connection with any proceeding by a
private party, in each case, regarding any of the transactions contemplated
hereby, (iii) have the right to review in advance, and to the extent practicable
each shall consult the other on, any filing made with, or written materials to
be submitted to any Governmental or Regulatory Authority or, in connection with
any proceeding by a private party, any other Person, in connection with any of
the transactions contemplated hereby, and (iv) consult with each other in
advance of any meeting, discussion, telephone call or conference with any
Governmental or Regulatory Authority or, in connection with any proceeding by a
private party, with any other Person, and to the extent not expressly prohibited
by the Governmental or Regulatory Authority or Person, give the other Parties
the opportunity to attend and participate in such meetings and conferences, in
each case, regarding any of the transactions contemplated hereby. The Parties
may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 5.15
as for the recipient’s outside counsel only. Notwithstanding anything to the
contrary in this Section 5.15, materials provided to the other Parties or their
counsel may be redacted to remove references concerning the valuation of the
Business and proprietary information relating to transaction assessment and
analysis.
ARTICLE VI    
CONDITIONS TO CLOSING
Section 6.1    Conditions Precedent to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):
(a)    the representations and warranties of the Sellers set forth in this
Agreement shall be true and correct at and as of the Closing Date, or in the
case of representations and warranties that are made as of a specified date,
such representations and warranties shall be true and correct as of such
specified date, except where the failure to be so true and correct (without
giving effect to any limitation or qualification as to “materiality,” including
the words “material” or “Material Adverse Effect,” set forth therein) would not,
individually or in the aggregate, have a Material Adverse Effect;
(b)    the Sellers shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by them on or prior to the Closing Date;


36

--------------------------------------------------------------------------------





(c)    there shall not be in effect any Order by a Governmental or Regulatory
Authority of competent jurisdiction prohibiting the consummation of the
transactions contemplated hereby;
(d)    the Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of each Seller, that the conditions set
forth in Section 6.1(a) and (b) have been satisfied;
(e)    the Purchaser shall have received a certificate of the Secretary or
Assistant Secretary of each Seller certifying that each Seller has taken all
appropriate actions to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby;
(f)    the Purchaser shall have received a certificate of the Secretary or
Assistant Secretary of each Seller certifying the names and signatures of the
officers of each Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder;
(g)    the Purchaser shall have received a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) that neither Seller is a foreign person within
the meaning of Section 1445 of the Code duly executed by each Seller;
(h)    the waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted;
(i)    all filings with Governmental or Regulatory Authorities under Foreign
Competition Laws as set forth in Schedule 6.1(i) shall have been made, and all
approvals shall have been obtained and/or all waiting periods shall have expired
or been terminated as set forth in Schedule 6.1(i);
(j)    Yuen Wai Kheong and Purchaser shall have executed the Hong Kong Purchase
Agreement;
(k)    PDT and Vasyl Herasymchuk shall have executed the Ukraine Purchase
Agreement and transferred the title to securities from Vasyl Herasymchuk to PDT;
(l)    Sellers and Purchaser shall have executed a license agreement for the
irrevocable, royalty free, exclusive, transferable (to Purchaser’s affiliates
and subsidiaries), with the right to sublease and sublicense, license back of
certain patents set forth on Schedule 6.1(l) from Sellers to Purchaser, on the
terms reasonably acceptable to Sellers (“Purchaser’s License Agreement”);
(m)    the Sellers shall have delivered or caused to be delivered to Purchaser
all of the certificates and other documents set forth in Section 2.5(a); and
(n)    there shall not have been a Material Adverse Effect.


37

--------------------------------------------------------------------------------





Section 6.2    Conditions Precedent to Obligations of the Sellers. The
obligations of the Sellers to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by the
Sellers in whole or in part to the extent permitted by applicable Law):
(a)    the representations and warranties of Purchaser set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, at and as of
the Closing Date, except to the extent such representations and warranties
relate to a specified date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
specified date);
(b)    Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
(c)    PDT and Vasyl Herasymchuk shall have executed the Ukraine Purchase
Agreement and transferred the title to securities from Vasyl Herasymchuk to PDT;
(d)    Yuen Wai Kheong and Purchaser shall have executed the Hong Kong Purchase
Agreement;
(e)    there shall not be in effect any Order by a Governmental or Regulatory
Authority of competent jurisdiction prohibiting the consummation of the
transactions contemplated hereby;
(f)    the Sellers shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of the Purchaser, that the conditions set
forth in Section 6.2(a) and (b) have been satisfied;
(g)    the Sellers shall have received a certificate of the Secretary or
Assistant Secretary of the Purchaser certifying that Purchaser has taken all
appropriate actions to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby;
(h)    the Sellers shall have received a certificate of the Secretary or
Assistant Secretary of the Purchaser certifying the names and signatures of the
officers of the Purchaser authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder;
(i)    the waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted;
(j)    all filings with Governmental Authorities under Foreign Competition Laws
as set forth in Schedule 6.1(i) shall have been made, and all approvals shall
have been obtained and/or all waiting periods shall have expired or been
terminated as set forth in Schedule 6.1(i);


38

--------------------------------------------------------------------------------





(k)    Sellers and Purchaser shall have executed a license agreement for the
irrevocable, royalty free, exclusive, transferable (to Sellers’ and/or Burke’s
affiliates and subsidiaries), with the right to sublease and sublicense, license
back of certain patents set forth on Schedule 6.2(k) from Purchaser to Sellers,
on the terms reasonably acceptable to Sellers (“Sellers’ License Agreement”);
and
(l)    Purchaser shall have taken all of the actions, and delivered or caused to
be delivered to the Sellers all of the certificates and other documents, set
forth in Section 2.5(b).
Section 6.3    Frustration of Closing Conditions. None of Purchaser or the
Sellers may rely on the failure of any condition set forth in Section 6.1 or
Section 6.2, as the case may be, if such failure was caused by such Party’s
failure to comply with any provision of this Agreement.
ARTICLE VII    
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
Section 7.1    Survival of Representations and Warranties and Covenants.
(a)    Except as set forth in paragraph (b) below, the representations and
warranties of the Sellers and the Purchaser contained in this Agreement will
survive the Closing for a period of eighteen (18) months.
(b)    The representations and warranties contained in Section 3.20,
Section 3.24, Section 3.26, Section 3.27 and Section 4.4 will survive the
Closing for a period of six (6) years after the Closing Date.
(c)    The representations and warranties contained in Section 3.2, Section 3.4,
Section 3.5, Section 3.12 and Section 4.2 will survive until thirty (30) days
after the expiration of the applicable statute of limitations period (after
giving effect to any waivers and extensions thereof).
(d)    The covenants or agreements contained in this Agreement that by their
terms are to be performed solely between the date hereof and the Closing shall
not survive the Closing. The covenants or agreements contained in this Agreement
that by their terms are to be performed after the Closing Date shall continue in
full force and effect after the Closing in accordance with their respective
terms.
(e)    Any claim in respect of which payments may be sought under Article VII of
this Agreement (each, an “Indemnification Claim”) with respect to the breach of
any representation, warranty or covenant set forth in this Agreement is required
to be made by an Indemnified Party on or prior to the expiration of the
applicable survival period set forth in Section 7.1(a) and (b). No claim for
breach of any such representations, warranties, covenants or agreements of the
Parties may be brought by a Party, and no action with respect thereto may be
commenced by a Party, following the applicable survival date, and any such
claims shall be irrevocably and unconditionally released and waived by such
Party and no Party shall have any liability or obligation with respect thereto,
unless the Indemnified Party gave a Certificate to the Indemnifying Party with
respect to


39

--------------------------------------------------------------------------------





such claim on or before such applicable survival date, in which case the right
of the Party providing such Certificate shall not expire until the dispute is
resolved under the terms of this Agreement.
Section 7.2    Indemnification.
(a)    Subject to the limitations set forth in this Article VII, from and after
the Closing, the Sellers, jointly and severally, agree to indemnify, defend and
hold the Purchaser and its Affiliates and their respective stockholders,
officers, directors, employees, successors and assigns, harmless from and
against any Losses actually incurred (collectively, “Purchaser Losses”) related
to, arising out of or in connection with (i) any inaccuracy of any
representation or the breach of any representation or warranty made by the
Sellers in this Agreement, (ii) any breach or non-fulfillment of any covenant or
agreement made by the Sellers in this Agreement, (iii) any Retained Liabilities,
(iv) any Environmental Claim based on or arising from an Environmental Condition
first arising after the date of the Sellers’ use, occupancy or operation of the
Leased Real Property and existing before the Closing Date, (v) all Taxes that
may be imposed upon or assessed against the Purchased Assets or the Business for
any period ending prior to the Closing Date, (vi) any violation of state,
federal and/or local labor or employment Laws, including, without limitation,
immigration Laws, by Telefonix occurring prior to the Closing and resulting from
Telefonix’s use of independent contractors or contract or temporary labor prior
to the Closing, provided, that the foregoing indemnification obligation of the
Sellers under this clause (vi) shall only apply with respect to (A) any fines,
penalties or other assessments imposed upon the Purchaser, its Affiliates or
their respective stockholders, officers, directors, employees, agents,
successors or assigns by any Governmental or Regulatory Authority as a result of
such violation or (B) Purchaser Losses arising out of any Proceedings
specifically alleging a violation state, federal and/or local labor or
employment Laws by Telefonix prior to the Closing in connection with its use of
independent contractors or contract or temporary labor prior to the Closing.
(b)    Notwithstanding anything to the contrary in this Agreement, the
obligations of the Sellers to indemnify, defend and hold Purchaser harmless for
Purchaser Losses pursuant to Section 7.2(a) will be subject to the following
limitations, in addition to any other limitations provided elsewhere in this
Article VII:
(i)    The obligation of the Sellers to indemnify, defend and hold harmless for
Purchaser Losses pursuant to Section 7.2(a)(i) shall be limited to an aggregate
amount of Ten Million Dollars ($10,000,000) (the “Indemnification Cap”), except
that the Indemnification Cap will not apply to Purchaser Losses (A) which are
based on or arise from a breach of representations and warranties contained in
Section 3.2, Section 3.4, Section 3.5, Section 3.12, Section 3.20, Section 3.24,
and Section 3.27 which Purchaser Losses shall be limited to the amount of the
Purchase Price, or (B) in the event of a judicial determination of fraud.
(ii)    The Sellers will not be obligated to indemnify, defend and hold harmless
for Purchaser Losses pursuant to Section 7.2(a)(i) until the aggregate amount of
such Purchaser Losses exceeds Five Hundred Thousand Dollars ($500,000) (the
“Threshold”), whereupon the Sellers shall be liable for all such Purchaser
Losses from the first dollar thereof;


40

--------------------------------------------------------------------------------





provided, however, that the Threshold will not apply to Purchaser Losses (A)
which arise from a breach of the representations and warranties contained in
Section 3.2, Section 3.4, Section 3.5, Section 3.12, Section 3.20, Section 3.24,
Section 3.26 or Section 3.27 or (B) in the event of a judicial determination of
fraud. With respect to any claim as to which the Purchaser may be entitled to
indemnification under Section 7.2(a)(i)-(v), Sellers shall not be liable for any
individual or series of related Purchaser Losses which do not exceed Twenty Five
Thousand Dollars ($25,000) (which Purchaser Losses shall not be counted toward
the Threshold).
(iii)    The obligations of the Sellers to indemnify, defend and hold harmless
for Purchaser Losses pursuant to Section 7.2(a)(vi) shall be (a) limited to an
aggregate amount of Five Million Dollars ($5,000,000), provided that such cap is
not additive but rather cumulative and included in the overall Indemnification
Cap, and (b) will only survive the Closing for a period of three (3) years after
the Closing Date.
(c)    Subject to the limitations set forth in this Article VII, from and after
the Closing, the Purchaser agrees to indemnify, defend and hold the Sellers,
their respective Affiliates and their respective stockholders, officers,
directors, employees, successors and assigns, harmless from and against any
Losses actually incurred (collectively, “Seller Losses”) related to, arising out
of or in connection with (i) any inaccuracy of any representation or the breach
of any warranty made by the Purchaser in this Agreement, (ii) any breach or
non-fulfillment of any covenant or agreement made by the Purchaser in this
Agreement, (iii) all Taxes for periods ending after the Closing Date that may be
imposed upon or assessed against the Sellers after the Closing Date with respect
to the Purchased Assets or the Business, and (iv) the Assumed Liabilities.
(d)    Without limiting the effect of any other limitation contained in this
Article VII, for purposes of computing the amount of any Losses incurred by any
Indemnified Party under this Article VII, there shall be deducted an amount
equal to the amount of any actually received benefit in the form of a reduction
in cash Taxes payable by the Indemnified Party or its Affiliates in connection
with such Losses or any of the circumstances giving rise thereto (it being
understood that Purchaser and its Affiliates shall have the sole and exclusive
right to control their Tax filings and will not be required to make any Tax
election resulting in such reduction if they do not wish to do so for any
reason). The calculation of Losses shall not include Losses arising because of a
change after the Closing in Law or accounting principle.
(e)    Payments by an Indemnifying Party pursuant to this Article VII in respect
of any Losses shall be limited to the amount of any liability or damage that
remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received by the Indemnified Party or its
Affiliates in respect of such claim, net of any out-of-pocket expenses incurred
by such Indemnified Party or its Affiliates in collecting such amount; provided,
however, that the Indemnified Party shall use commercially reasonable efforts to
recover under insurance policies or indemnity, contribution or other similar
agreements for any Losses in order to seek indemnification under this Agreement.


41

--------------------------------------------------------------------------------





(f)    Purchaser, its Affiliates or their respective stockholders, officers,
directors, employees, successors and assigns shall not be entitled to
indemnification to the extent the Losses are reserved for or otherwise reflected
in the final Closing Date Net Working Capital.
(g)    Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Losses upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto.
(h)    The obligations of the Purchaser to indemnify, defend and hold harmless
for Seller Losses pursuant to Section 7.2(c) will be limited to the
Indemnification Cap, except that the Indemnification Cap will not apply to
Seller Losses, (i) which are based upon or arise from a breach of
representations and warranties contained in Section 4.2 or Section 4.4, (ii)
arise from or relate to Purchaser’s or its Affiliates’ operation of the Business
after the Closing, or (iii) in the event of a judicial determination of fraud.
The Purchaser will not be obligated to indemnify and hold harmless for Seller
Losses until the aggregate amount of such Seller Losses exceeds the Threshold,
whereupon Purchaser shall be liable for all such Seller Losses from the first
dollar thereof.
(i)    Notwithstanding anything to the contrary contained herein, in no event
shall any Person be entitled to recover or make a claim for any amounts in
respect of, and in no event shall “Losses” be deemed to include any punitive
damages, incidental damages, consequential damages, special damages or indirect
damages, diminution in value or opportunity relating to the breach or alleged
breach of this Agreement, or diminution of value or any damages based on any
type of multiple, except to the extent such Person is required to pay such
damages to a third party in connection with a matter for which such Person is
otherwise entitled to indemnification under this Agreement.
Section 7.3    Indemnification Procedure.
(a)    Reasonably promptly after the incurrence of any Losses by any Person
entitled to indemnification pursuant to Section 7.2 hereof (an “Indemnified
Party”) which might give rise to indemnification hereunder other than any claim
by a third party described in Section 7.4, the Indemnified Party will deliver to
the Party from whom indemnification is sought (the “Indemnifying Party”) a
certificate (the “Certificate”), which Certificate will:
(i)    state that the Indemnified Party has paid or properly accrued Losses for
which such Indemnified Party is entitled to indemnification pursuant to this
Agreement; and
(ii)    specify in reasonable detail each individual item of Loss included in
the amount so stated, the date such item was paid or properly accrued, the basis
for any anticipated liability and the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which each such item is related and the
computation of the amount to which such Indemnified Party claims to be entitled
hereunder.
(b)    In the event that the Indemnifying Party objects to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any
Certificate, the Indemnifying


42

--------------------------------------------------------------------------------





Party will, within thirty (30) days after receipt by the Indemnifying Party of
such Certificate, deliver to the Indemnified Party a notice to such effect and
the Indemnifying Party and the Indemnified Party will, within the thirty (30)
day period beginning on the date of receipt by the Indemnified Party of such
notice, attempt in good faith to agree upon the rights of the respective Parties
with respect to each of such claims to which the Indemnifying Party has so
objected. If the Indemnified Party and the Indemnifying Party succeed in
reaching agreement on their respective rights with respect to any of such
claims, the Indemnified Party and the Indemnifying Party will promptly prepare
and sign a memorandum setting forth such agreement. Should the Indemnified Party
and the Indemnifying Party be unable to agree as to any particular item or items
or amount or amounts, then either the Indemnified Party or the Indemnifying
Party may submit such dispute to a court of competent jurisdiction.
(c)    Claims for Losses specified in any Certificate to which an Indemnifying
Party does not object in writing within thirty (30) days of receipt of such
Certificate, claims for Losses covered by a memorandum of agreement of the
nature described in Section 7.3(b) and claims for Losses, the validity and
amount of which have been the subject of judicial determination as described in
Section 7.3(b), and are hereinafter referred to, collectively, as “Agreed
Claims.” Within ten (10) days of the determination of the amount of any Agreed
Claims, the Indemnifying Party will pay (or authorize payment, if applicable in
accordance with Section 7.7) to the Indemnified Party an amount equal to the
Agreed Claim by wire transfer in immediately available funds to the bank account
or accounts designated by the Indemnified Party in a notice to the Indemnifying
Party not less than three (3) days prior to such payment.
Section 7.4    Third Party Claims. If a claim by a third party is made against
any Indemnified Party, and if such Indemnified Party intends to seek indemnity
with respect thereto under this Article VII (a “Third Party Claim”), such
Indemnified Party will promptly notify the Indemnifying Party of such claims in
writing; provided, that the failure to so notify will not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that the
Indemnifying Party is actually and materially prejudiced thereby. Such notice by
the Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party will have
twenty (20) days after receipt of such notice to assume the conduct and control,
through counsel reasonably acceptable to the Indemnified Party at the expense of
the Indemnifying Party, of the settlement or defense thereof; provided, however,
that the Indemnifying Party will permit the Indemnified Party to participate in
such settlement or defense through counsel chosen by such Indemnified Party,
provided that the fees and expenses of such counsel will be borne by such
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, subject to Section 7.4(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party.


43

--------------------------------------------------------------------------------





(a)    The assumption of the defense of any Third Party Claim by the
Indemnifying Party shall not constitute an admission of responsibility to
indemnify the Indemnified Party or in any manner restrict or impair the
Indemnifying Party’s rights to later be reimbursed its costs and expenses if
indemnification under this Agreement was not required. Any Indemnified Party
will have the right to employ separate counsel in any such action or claim and
to participate in the defense thereof, but the fees and expenses of such counsel
will not be at the expense of the Indemnifying Party unless (i) the Indemnifying
Party will have failed, within a reasonable time after having been notified by
the Indemnified Party of the existence of such Third Party Claim as provided in
the preceding sentence, to assume the defense of such claim, (ii) the employment
of such counsel has been specifically authorized in writing by the Indemnifying
Party, which authorization will not be unreasonably withheld or delayed, or
(iii) Indemnified Party is advised in writing by legal counsel that in the
reasonable opinion of such counsel to the Indemnified Party a conflict or
potential conflict of interests exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable; and
provided, further, that the Indemnifying Party shall not be required to pay for
more than one such counsel for all Indemnified Parties in connection with any
Third Party Claim. So long as the Indemnifying Party is reasonably contesting
any such claim in good faith, the Indemnified Party will not pay or settle any
such claim. Notwithstanding the foregoing, the Indemnified Party will have the
right to pay or settle any such claim, provided that in such event it will waive
any right to indemnity therefor by the Indemnifying Party for such claim unless
the Indemnifying Party will have consented to such payment or settlement. If the
Indemnifying Party does not assume the defense of a Third Party Claim or any
litigation resulting therefrom after receipt of notice of such Third Party Claim
from the Indemnified Party, the Indemnified Party may defend against such claim
in such manner as it reasonably deems appropriate. The Indemnified Party may not
settle such claim without the written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, delayed, or conditioned. The
Indemnifying Party will not, except with the consent of the Indemnified Party
which will not be unreasonably withheld, delayed or conditioned, enter into any
settlement that is not entirely indemnifiable by the Indemnifying Party pursuant
to this Article VII and does not include as an unconditional term thereof the
giving by the Person or Persons asserting such claim to all Indemnified Parties
an unconditional release from all liability with respect to such claim or
consent to entry of any judgment. The Indemnifying Party and the Indemnified
Party will cooperate with each other in all reasonable respects in connection
with the defense of any claim, including making available records relating to
such claim and furnishing, without expense to the Indemnifying Party and/or its
counsel, such employees of the Indemnified Party as may be reasonably necessary
for the preparation of the defense of any such claim or for testimony as
witnesses in any Proceeding relating to such claim.
Section 7.5    Exclusive Remedy. The Parties acknowledge and agree that, other
than as otherwise provided in Section 5.11(c), Section 5.14(d) and
Section 5.14(e) and for claims based on fraud, the remedies set forth in this
Article VII shall be the sole and exclusive remedies of the Parties and their
Affiliates for any and all Losses or any other Liabilities sustained or incurred
by the Parties or their Affiliates or their successors and assigns arising out
of, resulting from or in connection with this Agreement or otherwise arising out
of, resulting from or in connection with the transactions


44

--------------------------------------------------------------------------------





contemplated hereunder and thereunder and each of the Parties hereby waives any
other remedy that it, or any other Person entitled to indemnification hereunder,
may have hereunder, at law, in equity or otherwise with respect hereto. No
individual Representative of any Indemnifying Party, or any Indemnifying Party’s
Affiliates, shall be personally liable for any Losses under this Agreement,
except as specifically agreed to by said individual Representatives, absent a
judicial determination of fraud by that Representative.
Section 7.6    Payments from Escrow. The Parties agree that Purchaser’s primary
means of collecting on any Purchaser Losses that are subject to indemnification
hereunder shall be by receiving payment out of the Escrow Account (on the terms
provided herein and therein), and Purchaser shall have no right of collection
directly from any Seller for any claims for Purchaser Losses that aggregate to
an amount less than the amount in the Escrow Account unless and until the Escrow
Account has been exhausted or released, provided that any such payments are
subject to the limitations set forth in this Article VII.
Section 7.7    Tax Matters.
(a)    In order to appropriately apportion any Taxes relating to the Straddle
Period, Purchaser shall cause the Sellers, to the extent permitted by Law, to
elect with the relevant Taxing Authority to treat for all Tax purposes the
Closing Date as the last day of any Taxable period of the Sellers that is a
Straddle Period. In any case where applicable Law does not permit the Parties to
treat the Closing Date as the last day of the Taxable period of the Sellers, for
purposes of this Agreement, the portion of any Tax payable with respect to a
Straddle Period will be allocated between (A) the period of the Straddle Period
that extends before the Closing Date through (and including) the Closing Date
(the “Pre-Closing Tax Period”) with respect to such Taxes, and (B) the period of
the Straddle Period that extends from the day immediately after the Closing Date
to the end of the Straddle Period in accordance with this Section 7.7(a). The
portion of such Tax attributable to the Pre-Closing Straddle Period shall in the
case of any Taxes other than sales or use taxes, value-added taxes, employment
taxes, withholding taxes, and any Tax based on or measured by income, receipts
or profits earned during a Straddle Period, be deemed to be the amount of such
Tax for the entire taxable period (or, in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction, the numerator of which is the number of days in the
Pre-Closing Tax Period and the denominator of which is the total number of days
in the Straddle Period. In the case of any sales or use taxes, value-added
taxes, employment taxes, withholding taxes, and any Tax based on or measured by
income, receipts or profits earned during a Straddle Period, the portion of such
Tax attributable to the Pre-Closing Straddle Period shall be determined on a
“closing of the books basis” by assuming that the books of the Sellers were
closed at the end of the day on the Closing Date; provided, however, that
exemptions, allowances or deductions that are calculated on an annual basis,
such as the deduction for depreciation, shall be apportioned between such two
taxable years or periods on a daily basis. For avoidance of doubt, the Parties
anticipate that all Taxes based on or measured by income, receipts or profits
earned during a Straddle Period will be allocated to the Pre-Closing Tax Period.


45

--------------------------------------------------------------------------------





(b)    Except to the extent prohibited by Law, any and all deductions related to
(x) expenses with respect to Indebtedness being paid by or on behalf of the
Sellers in connection with the Closing, and (y) all Transaction Expenses and
payments that are paid by or on behalf of the Sellers prior to or in connection
with the Closing and deductible by the Sellers for Tax purposes, including
Transaction Expenses and other fees and expenses of legal counsel, accountants
and investment bankers (such deduction described in clauses (x) and (y), the
“Transaction Tax Deductions”), shall be treated for Tax purposes as having been
incurred by the Sellers in, and reflected as a deduction on the Tax Returns of
the Sellers.
(c)    Each Seller shall promptly notify Purchaser in writing upon receipt by
Seller, and Purchaser shall promptly notify the Sellers in writing upon receipt
by Purchaser or any of its Affiliates, of notice of any pending or threatened
federal, state, local or foreign Tax audits, examinations or assessments which
might affect the Tax liabilities of the Sellers for periods or portions thereof
ending on, before, or including the Closing Date, including the Straddle Period
(a “Tax Proceeding”), provided that failure to provide notice of a Tax
Proceeding shall not relieve any Party of its obligations pursuant to this
Agreement except to the extent such Party was materially prejudiced by such
failure. Purchaser shall afford Sellers, at Sellers’ expense, the opportunity to
control the conduct of such Tax Proceeding and Purchaser shall have the right to
attend or participate in such Tax Proceeding at Purchaser’s expense. Sellers
shall not settle, compromise or concede any such Tax Proceeding without the
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned, to any such action relating to a Straddle Period that would
increase the amount of Taxes of Purchaser or any of its Affiliates for which
Purchaser or its relevant Affiliate is not indemnified under this Agreement.
(d)    The Sellers and Purchaser shall reasonably cooperate, and shall cause
their respective Affiliates, officers, employees, auditors and representatives
reasonably to cooperate, in preparing and filing all applicable Tax Returns
involving or related to Purchased Assets, including maintaining and making
available to each other all records necessary in connection with applicable
Taxes and in resolving all disputes and audits with respect to all taxable
periods relating to applicable Taxes.
(e)    Any refunds or credits of Taxes with respect to the Purchased Assets plus
any interest received with respect thereto (net of any Taxes imposed on such
interest) from the applicable Taxing Authority for any Pre-Closing Tax Period
received within five (5) years of the Closing Date shall be for the account of
Sellers and shall be paid by Purchaser to the Sellers within 10 days after
Purchaser or its Affiliate receives such refund or after the relevant Tax Return
is filed in which a credit is applied against Purchaser’s, its Affiliate’s, or
any of their successors’ liability for Taxes. For purposes of this
Section 7.7(e), where it is necessary to apportion any such refund, credit or
reduction between Purchaser and Sellers for a Straddle Period, such refund,
credit or reduction shall be apportioned in the same manner that a comparable or
similar Tax liability would be apportioned pursuant to Section 7.7(a). If any
refunds or credits or any related interest previously paid to the Sellers
pursuant to this Section 7.7(e) is required to be repaid to a Taxing Authority
or


46

--------------------------------------------------------------------------------





is subsequently disallowed by a Taxing Authority, the Sellers shall be required
to cause such previously paid amounts to be repaid to Purchaser.
ARTICLE VIII    
TERMINATION
Section 8.1    Termination. This Agreement may be terminated on any date prior
to the Closing as follows:
(a)    by either the Sellers or Purchaser on or after the date which is forty
five (45) days from the date of filing of such notifications or reports as may
be required pursuant to the HSR Act, if the Closing shall not have occurred by
the close of business on such date, provided that the terminating Party is not
in breach in any material respect of any of its obligations hereunder;
(b)    by mutual written consent of the Sellers and Purchaser;
(c)    by the Sellers or Purchaser if there shall be in effect a final
non-appealable Order of a Governmental or Regulatory Authority of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; provided, however, that the right to
terminate this Agreement under this Section 8.1(c) shall not be available to a
Party if such Order was primarily due to the failure of such Party to perform
any of its obligations under this Agreement;
(d)    by the Sellers, upon written notice to Purchaser, (x) upon a material
breach of any representation, warranty, covenant or agreement on the part of
Purchaser set forth in this Agreement, provided, however, that if such material
breach by Purchaser is curable by Purchaser prior to the Closing, then the
Sellers may not terminate this Agreement under this Section 8.1(d) for twenty
(20) Business Days after delivery of written notice from the Sellers to
Purchaser of such breach provided Purchaser cures such breach within such twenty
(20) day period, or (y) if the satisfaction of any of the conditions to the
Sellers’ closing obligations set forth in Article VI become impossible, and
Sellers have not waived such condition in writing on or before such date, (it
being understood that the Sellers may not terminate this Agreement pursuant to
this Section 8.1(d) if the Sellers shall have materially breached this Agreement
or if such breach by Purchaser (if curable) is cured during such twenty (20)
Business Day period); or
(e)    by Purchaser, upon written notice to the Sellers, (x) upon a material
breach of any representation, warranty, covenant or agreement on the part of the
Sellers set forth in this Agreement; provided, however, that if such material
breach is curable by the Sellers prior to the Closing, then Purchaser may not
terminate this Agreement under this Section 8.1(e) for twenty (20) Business Days
after delivery of written notice from Purchaser to the Sellers of such material
breach, provided the Sellers cure such breach within twenty (20) day period, or
(y) if the satisfaction of any of the conditions to Purchaser’s closing
obligations set forth in Article VI become impossible, and Purchaser has not
waived such condition in writing on or before such date (it being understood
that Purchaser may not terminate this Agreement pursuant to this Section 8.1(e)
if it shall have materially


47

--------------------------------------------------------------------------------





breached this Agreement or if such breach by the Sellers or (if curable) is
cured during such twenty (20) Business Day period).
Section 8.2    Procedure Upon Termination. In the event of a valid termination
of this Agreement by Purchaser or the Sellers pursuant to Section 8.1 hereof,
written notice thereof shall forthwith be given to the other Party or Parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets
hereunder shall be abandoned, without further action by Purchaser or the
Sellers.
Section 8.3    Effect of Termination. In the event that this Agreement is
validly terminated in accordance with Section 8.1 and 8.2, then each of the
Parties shall be relieved of its duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to any of the Parties; provided, that no such termination
shall relieve any Party from liability for any willful breach of this Agreement;
provided, further, that the obligations of the Parties set forth in this
Section 8.3 and Article IX hereof shall survive any such termination and shall
be enforceable hereunder.
ARTICLE IX    
MISCELLANEOUS
Section 9.1    Expenses. All costs and expenses (including legal fees and
expenses) arising from or incident to the Transaction Documents and the
transactions contemplated thereunder incurred by the Purchaser will be borne by
the Purchaser. All Transaction Expenses incurred by the Sellers, including the
fees and expenses of Mesirow Financial, Inc., will be borne by the Sellers.
Section 9.2    Governing Law. The interpretation and construction of this
Agreement, and all matters relating hereto, will be governed by the laws of the
State of Delaware applicable to agreements executed and to be performed solely
within such State, except that an Assumed Contract will be governed by the law
provided for in the applicable Assumed Contract.
Section 9.3    Table of Contents; Captions. The table of contents and the
Article and Section captions used herein are for reference purposes only, and
will not in any way affect the meaning or interpretation of this Agreement.
Section 9.4    Notices. Any notice or other communication required or permitted
under this Agreement will be deemed to have been duly given (i) five (5)
Business Days following deposit in the mails if sent by registered or certified
mail, postage prepaid, (ii) when sent, if sent by electronic transmission, if
receipt thereof is confirmed by telephone, (iii) when delivered, if delivered
personally to the intended recipient and (iv) two (2) Business Days following
deposit with a nationally recognized overnight courier service for overnight
delivery, in each case addressed as follows:


48

--------------------------------------------------------------------------------





if to the Sellers, a single notice addressed to:
 
Telefonix, Inc. 
4081 Ryan Rd., Suite 103
Gurnee, IL 60031
Telephone: (847) 830-1934
Attn: Allison Burke
E-mail: aburke@konnectronix.com
 
with a copy (which shall not constitute notice) to:
 
Quarles & Brady LLP
Attn: Katrene Zelenovskiy, Esq.
411 East Wisconsin Avenue, Suite 2400
Milwaukee, WI 53202-4426
Telephone: (414) 277-5357
E-mail: katrene.zelenovskiy@quarles.com
 
Product Development Technologies, LLC
c/o Telefonix, Inc.
4081 Ryan Rd., Suite 103
Gurnee, IL 60031
Telephone: (847) 830-1934
Attn: Allison Burke
E-mail: aburke@konnectronix.com
 
and if to the Purchaser, addressed to:
 
TALON ACQUISITION CORP.
130 Commerce Way
East Aurora, NY 14052
Telephone: (716) 805-1599
Attn: CFO
 

or such other address or number as will be furnished in writing by any such
Party.
Section 9.5    Assignment; Parties in Interest. This Agreement may not be
transferred, assigned, pledged or hypothecated by any Party hereto without the
express written consent of the other Party hereto, other than by operation of
law; provided, that the Purchaser may assign its rights, interests and
obligations hereunder to any direct or indirect wholly owned subsidiary, but
notwithstanding any such assignment, Purchaser will remain liable under this
Agreement. This Agreement will be binding upon and will inure to the benefit of
the Parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


49

--------------------------------------------------------------------------------





Section 9.6    Counterparts; Facsimile Signatures. This Agreement may be
executed in two (2) or more counterparts, all of which taken together will
constitute one (1) instrument. The Parties agree that this Agreement may be
executed by electronic transmission and that the reproduction of signatures by
electronic device will be treated as binding as if originals, and each Party
agrees and undertakes to provide the other Party with a copy of the Agreement
bearing original signatures forthwith upon demand by the other Party.
Section 9.7    Entire Agreement; Amendments. This Agreement, including the other
documents referred to herein which form a part hereof, contains the entire
understanding of the Parties hereto with respect to the subject matter contained
herein and therein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matter. This
Agreement may not be changed, and any of the terms, covenants, representations,
warranties and conditions cannot be waived, except pursuant to an instrument in
writing signed by the Purchaser and the Sellers or, in the case of a waiver, by
the Party waiving compliance.
Section 9.8    Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement will
remain in full force and effect and will in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon such a determination, the Parties will negotiate in good
faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.
Section 9.9    Third-Party Beneficiaries. Each Party hereto intends that this
Agreement will not benefit or create any right or cause of action in or on
behalf of any Person other than the Parties.
Section 9.10    No Strict Construction. The Parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event any
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by all Parties hereto, and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.
Section 9.11    Waiver of Jury Trial. The Parties hereby waive, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation as between the Parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto.


50

--------------------------------------------------------------------------------





Section 9.12    Independence of Covenants and Representations and Warranties.
All covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness or a breach of such
initial representation or warranty.
[signature page follows]


51

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties hereto has caused its corporate name to
be hereunto subscribed by its officer thereunto duly authorized all as of the
day and year first above written.
PURCHASER:
 
 
TALON ACQUISITION CORP.
 
 
 
 
 
By: /s/ David C. Burney
 
Name: David C. Burney
 
Title: Secretary and Treasurer
 
 
 
 
 
 
SELLERS:
 
 
TELEFONIX, INCORPORATED
 
 
 
 
 
By:  /s/ Paul Burke
 
Name: Paul Burke
 
Title: Chief Executive Officer
 
 
 
 
 
PRODUCT DEVELOPMENT TECHNOLOGIES, LLC
 
 
 
 
 
By: /s/ Mark Schwartz
 
Name: Mark Schwartz
 
Title: President
 
 
 
 
BURKE, solely for purposes of Section 5.14:


 
 
 
By: /s/ Paul Burke
 
Paul Burke
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



52

--------------------------------------------------------------------------------











53